 


110 HR 2633 IH: Healthy Lifestyles and Prevention America Act or the HeLP America Act
U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2633 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2007 
Mr. Udall of New Mexico (for himself, Mr. Moran of Virginia, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and Labor, Oversight and Government Reform, House Administration, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve the health of Americans and reduce health care costs by reorienting the Nation’s health care system toward prevention, wellness, and self care. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Healthy Lifestyles and Prevention America Act or the HeLP America Act. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
TITLE I—CHILDHOOD OBESITY 
Sec. 101. Federal Task Force on Childhood Obesity. 
TITLE II—HEALTHIER KIDS AND SCHOOLS 
Sec. 201. Fresh fruit and vegetable program. 
Sec. 202. Food of minimal nutritional value. 
Sec. 203. School nutrition environment enhancement grants. 
Sec. 204. Baby friendly hospital-center for breastfeeding excellence. 
Sec. 205. Intervention to strengthen families and build children’s resilience. 
Sec. 206. Grants for the integration of schools and mental health systems. 
Sec. 207. Grants for the promotion of university-community partnerships to increase youth competencies and reduce youth problem behaviors in communities. 
Sec. 208. Reservations for Early Head Start programs. 
TITLE III—HEALTHIER COMMUNITIES AND WORKPLACES 
Subtitle A—Incentives for a Healthy Workforce 
Sec. 301. Short title. 
Sec. 302. Tax credit to employers for costs of implementing wellness programs. 
Sec. 303. CDC and employer-based wellness programs. 
Sec. 304. Employer-provided off-premises health club services. 
Subtitle B—Healthy Communities 
Chapter 1—Provisions To Improve the Health of Communities 
Sec. 311. Healthy community grants. 
Sec. 312. Promoting the health and wellness of individuals with disabilities through community sports programs. 
Sec. 313. Safe and complete streets. 
Sec. 314. National assessment of mental health needs. 
Sec. 315. Preventive medicine and public health training grant program. 
Sec. 316. Task force for the Promotion of Breastfeeding in the Workplace. 
Sec. 317. Lactation accommodation and breastfeeding promotion at work. 
Chapter 2—Promoting Lifelong Active Communities 
Sec. 321. Short title. 
Sec. 322. Purpose. 
Sec. 323. Definition of Secretary. 
SUBCHAPTER A—NATIONAL PROGRAM PROMOTING LIFELONG ACTIVE COMMUNITIES 
Sec. 331. Development of community play index. 
Sec. 332. Sense of the House of Representatives regarding funding. 
SUBCHAPTER B—MODEL COMMUNITIES OF PLAY IMPLEMENTATION GRANTS 
Sec. 341. Model communities of play implementation grants. 
TITLE IV—RESPONSIBLE MARKETING AND CONSUMER AWARENESS 
Subtitle A—General Provisions 
Sec. 401. Nutrition labeling of restaurant foods. 
Sec. 402. Rulemaking authority for advertising to children. 
Sec. 403. Food advertising in schools. 
Sec. 404. Disallowance of deductions for advertising and marketing expenses relating to tobacco product use. 
Sec. 405. Federal-state tobacco counter-advertising programs. 
Subtitle B—Penalties for Failure To Reduce Teen Smoking 
Sec. 411. Child cigarette use surveys. 
Sec. 412. Cigarette use reduction goal and noncompliance. 
Sec. 413. Enforcement. 
Subtitle C—Food Guidance 
Sec. 421. Front-label food guidance systems. 
TITLE V—REIMBURSEMENT AND COVERAGE OF PREVENTIVE SERVICES 
Sec. 501. Coverage of substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling. 
Sec. 502. Medicare coverage of medical nutrition therapy services for people with pre-diabetes. 
Sec. 503. Preventive mental health screenings. 
Sec. 504. Encouragement of cessation of tobacco use. 
Sec. 505. Recognition of school-based health centers as model for delivery of primary care for children under the medicaid and State children’s health insurance programs. 
Sec. 506. Preventive health care demonstration program. 
Sec. 507. Preventive health services for women. 
Sec. 508. Promoting cessation of tobacco use by pregnant women under the medicaid program. 
TITLE VI—HELP (HEALTHY LIFESTYLES AND PREVENTION) AMERICA TRUST FUND 
Sec. 601. HELP (Healthy Lifestyles and Prevention) America Trust Fund. 
TITLE VII—RESEARCH 
Sec. 701. Expansion of research regarding obesity. 
Sec. 702. Incorporation of physical activity into Federal programs. 
2.FindingsCongress makes the following findings: 
(1)Health care costs in the United States are rising rapidly. Per capita health spending in the United States is 56 percent higher than the median country that is a member of the Organization for Economic Cooperation and Development. 
(2)According to the Centers for Medicare and Medicaid Services, total health care spending in the United States in 2004 was $1,800,000,000,000 and is expected to rise to $3,600,000,000,000 by 2014. Furthermore, chronic disease accounts for approximately 75 percent of health care costs annually. 
(3)The United States spends less than 2 percent of annual health care expenditures on prevention 
(4)Reducing and preventing the incidence of chronic disease is one means by which to reduce health care costs in the United States. 
(5)More than 1,700,000 Americans die of a chronic disease each year, accounting for nearly 70 percent of all deaths in the United States. 
(6)The economic impact of chronic disease can be seen in the annual costs associated with cardiovascular disease and stroke ($352,000,000,000), obesity ($117,000,000,000), cancer ($171,600,000,000), and diabetes ($132,000,000,000). 
(7)Obesity related health conditions cost employers nearly $13,000,000,000 in health care and other indirect costs. 
(8)Health promotion investments by employers on average yield a return of $3 for every $1 invested in a program. 
(9)Being overweight or obese increase the risk of diabetes, heart disease, stroke, several types of cancer and other health problems. 
(10)An estimated 65 percent of adults and 15 percent of children and adolescents in the United States are overweight or obese. 
(11)The rates of obesity have doubled in children and tripled in teens since the 1980’s. 
(12)Almost 40 percent of Americans are sedentary. More than 1/3 of young people in grades 9 through 12 do not regularly engage in vigorous-intensity physical activity. 
(13)Only 1 in 5 young people eat the recommended 5 daily servings of fruits and vegetables. 
(14)Food and beverage advertisers collectively spend $10,000,000,000 to $12,000,000,000 a year to reach children and youth. 
(15)Between 1977 and 1995, trips made by walking declined by 40 percent for adults while driving trips increased to almost 90 percent of the total. 
(16)Virtually all-new users of tobacco products are under the minimum legal age to purchase such products. Every day in America, more than 4,000 kids try their first cigarette. Another 2,000 children become new daily smokers. 
(17)In 2002, nearly a quarter of American adults, 46,000,000 people, smoked cigarettes, including almost 40 percent of college-aged students. 
(18)Research consistently shows that smoking cessation services offered as a combination of tobacco medication therapy and counseling can be one of the most cost-effective health interventions and can reduce smoking-related health care costs. 
(19)Physical and mental health are interconnected. Physical conditions often result in mental health complications and depression can manifest itself through physical symptoms. 
(20)The Surgeon General reported that mental disorders collectively account for over 15 percent of the overall burden of disease from all causes, slightly more than the burden associated with all forms of cancer. 
(21)One of every 2 people who need mental health treatment in the United States does not receive it. Of children and adolescents 6 to 17 years old who need mental health services, nearly 80 percent do not receive it. 
(22)Early screening and prevention programs in the schools can detect high risk children that are vulnerable to developing mental illness and assist in accessing appropriate services. 
(23)Children are at greater risk for mental health problems when they experience stressful family circumstances such as social or economic disadvantage, severe marital discord, divorce, family violence, parental substance abuse or other mental disorder or physical illness, and parental absence due to military service, imprisonment, or death. 
(24)The 2003 President’s New Freedom Commission on Mental Health urged a transformation of the approach to mental health in the United States, including improving the mental health of children and promoting resilience and prevention. 
(25)People with disabilities report substantial disparities in health compared with people without disabilities. These disparities are caused by a number of factors, including less access to health care than individuals without disabilities. People with disabilities report more days of pain, depression, and anxiety and they have higher rates of obesity. 
(26)Evidence shows that health promotion programs with exercise, nutrition, and wellness components targeting people with disabilities can significantly reduce the incidence of these conditions and lead to healthy outcomes for people with disabilities, as well as save money by reducing the frequency of medical visits. 
ICHILDHOOD OBESITY 
101.Federal Task Force on Childhood ObesityPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding at the end the following: 
 
399Z–1.Federal Task Force on Childhood Obesity 
(a)EstablishmentThe Secretary shall convene a Task Force on Childhood Obesity (referred to in this section as the Task Force) to— 
(1)establish a government-wide strategy for preventing and reducing childhood overweight and obesity; 
(2)coordinate effective inter-agency coordination and priorities for action among Federal agencies; 
(3)implement and evaluate the effectiveness of such strategy; and 
(4)direct the Secretary to designate a responsible agency to formally monitor and report, not later than January 1, 2008, to Congress on the progress of the various entities and activities related to the recommendations included in the report of Institute of Medicine entitled Food Marketing to Children and Youth. 
(b)Membership 
(1)In generalThe Task Force shall be composed of employees of— 
(A)the Department of Health and Human Services; 
(B)the Department of Agriculture; 
(C)the Department of Education; 
(D)the Federal Trade Commission; 
(E)the Department of Transportation; and 
(F)any other Federal agency that the Secretary determines appropriate. 
(2)ChairpersonThe chairperson of the Task Force shall be— 
(A)an individual appointed by the President; and 
(B)until the date that an individual is appointed under subparagraph (A), the Secretary. 
(c)MeetingsThe Task Force shall meet at the call of the chairperson. 
(d)ReportNot later than January 1, 2008, and on annual basis thereafter through January 1, 2013, the Task Force shall submit to the President and to the relevant committees of Congress, a report that— 
(1)describes the activities and efforts to prevent and reduce childhood overweight and obesity conducted by the Task Force during the year to which the report relates; and 
(2)evaluates the effectiveness of such activities and efforts to prevent and reduce childhood overweight and obesity.. 
IIHEALTHIER KIDS AND SCHOOLS 
201.Fresh Fruit and Vegetable ProgramSection 18(g)(6)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(6)(B)) is amended— 
(1)by redesignating clause (ii) as clause (iv); and 
(2)by inserting after clause (i) the following: 
 
(ii)Additional mandatory fundingOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Agriculture to carry out and expand the program under this subsection, to remain available until expended— 
(I)on October 1, 2007, $1,000,000,000; and 
(II)on October 1, 2007, and on each October 1 thereafter, the amount made available for the previous fiscal year, as adjusted under clause (iii). 
(iii)AdjustmentOn October 1, 2007, and on each October 1 thereafter of a fiscal year the amount made available under subclause (I) of clause (ii) shall be calculated by adjusting the amount made available for the previous fiscal year to reflect changes in the Consumer Price Index of the Bureau of Labor Statistics for fresh fruits and vegetables, with the adjustment— 
(I)rounded down to the nearest dollar increment; and 
(II)based on the unrounded amounts for the preceding 12-month period.. 
202.Food of minimal nutritional valueSection 10 of the Child Nutrition Act of 1966 (42 U.S.C. 1779) is amended— 
(1)by striking the section heading and all that follows through (a) The Secretary and inserting the following: 
 
10.Regulations 
(a)In GeneralThe Secretary; and 
(2)by striking subsections (b) and (c) and inserting the following: 
 
(b)Food of Minimal Nutritional Value 
(1)Proposed regulations 
(A)In generalNot later than 180 days after the date of enactment of this paragraph, the Secretary shall promulgate proposed regulations to revise the definition of food of minimal nutritional value that is used to carry out this Act and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
(B)ApplicationThe revised definition of food of minimal nutritional value shall apply to all foods sold— 
(i)outside the school meal programs; 
(ii)on the school campus; and 
(iii)at any time during the school day. 
(C)RequirementsIn revising the definition, the Secretary shall consider— 
(i)both the positive and negative contributions of nutrients, ingredients, and foods (including calories, portion size, saturated fat, trans fat, sodium, and added sugars) to the diets of children; 
(ii)evidence concerning the relationship between consumption of certain nutrients, ingredients, and foods to both preventing and promoting the development of overweight, obesity, and other chronic illnesses; 
(iii)recommendations made by authoritative scientific organizations concerning appropriate nutritional standards for foods sold outside of the reimbursable meal programs in schools; and 
(iv)special exemptions for school-sponsored fundraisers (other than fundraising through vending machines, school stores, snack bars, a la carte sales, and any other exclusions determined by the Secretary), if the fundraisers are approved by the school and are infrequent within the school. 
(2)Implementation 
(A)Effective date 
(i)In generalExcept as provided in clause (ii), the proposed regulations shall take effect at the beginning of the school year following the date on which the regulations are finalized. 
(ii)ExceptionIf the regulations are finalized on a date that is not more than 60 days before the beginning of the school year, the proposed regulations shall take effect at the beginning of the following school year. 
(B)Failure to promulgateIf, on the date that is 1 year after the date of enactment of this paragraph, the Secretary has not promulgated final regulations, the proposed regulations shall be considered to be final regulations.. 
203.School nutrition environment enhancement grantsSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the following: 
 
(l)Healthy School Nutrition Environment Incentive Grants 
(1)In generalThe Secretary may implement a grant program to follow the recommendations made by the Institute of Medicine report entitled Nutrition Standards for Foods in Schools-Leading the Way Toward Healthier Youth to— 
(A)provide schools with technical assistance in implementing the recommendations of the Institute of Medicine regarding appropriate school nutrition standards; and 
(B)assess the impact of implementing the recommendations on the health and well-being of children enrolled in the schools. 
(2)Selection of schoolsIn selecting schools to receive incentive grants under this subsection, the Secretary shall— 
(A)ensure that not less than 75 percent of schools selected to participate in the program established under this subsection are schools in which not less than 50 percent of the students enrolled in each school are eligible for free or reduced price meals under this Act; 
(B)ensure that, of the schools selected to participate in the program, there is appropriate representation of rural, urban, and suburban schools, as determined by the Secretary; 
(C)ensure that, of the schools selected to participate in the program, there is appropriate representation of elementary, middle, and secondary schools, as determined by the Secretary; 
(D)ensure that schools selected to receive a grant under this subsection meet the requirements of paragraph (3); 
(E)give priority to schools that develop comprehensive plans that include the involvement of a broad range of community stakeholders in achieving healthy school nutrition environments; and 
(F)give priority to schools that develop comprehensive plans that include a strategy for maintaining healthy school nutrition environments in the years following the fiscal years for which the schools receive grants under this subsection. 
(3)Requirements 
(A)Criteria for healthy school environmentsThe Secretary shall establish criteria, based upon the recommendations of the Institute of Medicine described in paragraph (1), under which schools may receive grants under this section. 
(B)PlanTo be eligible to receive a grant under this subsection, a school shall— 
(i)submit to the Secretary a healthy school nutrition environment plan that describes the actions the school will take to meet the criteria established under subparagraph (A); and 
(ii)take the actions described in the plan. 
(4)GrantsFor each of 5-fiscal years following the establishment of criteria by the Secretary under paragraph (3), the Secretary shall award a grant to each school selected under paragraph (2). 
(5)Evaluations 
(A)In generalThe Secretary, acting through the Administrator of the Food and Nutrition Service, shall conduct an evaluation of a representative sample of schools that receive grants under this subsection. 
(B)ContentThe evaluation shall measure, at a minimum, the effects of a healthy school nutrition environment on— 
(i)overweight children and obesity; 
(ii)dietary intake; 
(iii)nutrition education and behavior; 
(iv)parental and student attitudes and participation; and 
(v)related funding issues, including the cost of maintaining a healthy school nutrition environment. 
(C)ReportsThe Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate— 
(i)an interim report on the activities of schools evaluated under this subsection; and 
(ii)a final report on the activities of schools evaluated under this subsection. 
(6)Authorization of appropriations 
(A)In generalThere are authorized to be appropriated such sums as are necessary to carry out this subsection for the 5-fiscal year following the establishment of criteria by the Secretary under paragraph (3), to remain available until expended. 
(B)EvaluationsThe Secretary may use not more than 10 percent of the total funds made available for a fiscal year under subparagraph (A) to carry out paragraph (5).. 
204.Baby friendly hospital-center for breastfeeding excellence 
(a)Establishment of ProgramThe Director of the Office on Women’s Health of the Department of Health and Human Services (referred to in this section as the Director) shall establish a program to be known as the Baby-Friendly Hospital Initiative (referred to in this section as the Initiative). 
(b)Certification ProcessUnder the Initiative, the Director shall establish a certification process under which a hospital can apply for a certification as a baby friendly hospital/center for breastfeeding excellence. Such certification process shall be based upon the international guidelines of the Baby-Friendly Hospital Initiative established by the World Health Organization and United Nations Children’s Fund. 
(c)Requirements 
(1)In generalTo be certified as a baby friendly hospital/center for breastfeeding excellence, a hospital (as defined for purposes of this section by the Director, and which may include birth centers) shall carry out the following: 
(A)The hospital shall maintain a written breastfeeding policy that is routinely communicated to all of the healthcare staff of the hospital. 
(B)The hospital shall provide training for all healthcare staff in the skills necessary to implement the policy described in subparagraph (A). 
(C)The hospital shall ensure that all pregnant women who are patients at the hospital are informed about the benefits and management of breastfeeding. 
(D)The hospital shall help mothers initiate breastfeeding within one hour of birth. 
(E)The hospital shall demonstrate to mothers how to breastfeed and how to maintain lactation, even if the mother is separated from her infant. 
(F)The hospital shall give infants no food or drink other than breastmilk, unless medically indicated. 
(G)The hospital shall implement a rooming in policy by allowing mothers and infants to remain together 24 hours a day in the same hospital room. 
(H)The hospital shall encourage unrestricted breastfeeding. 
(I)The hospital shall provide no pacifiers or artificial nipples to breastfeeding infants. 
(J)The hospital shall foster the establishment of breastfeeding support groups and refer mothers to such groups on discharge from the hospital. 
(2)InspectionA hospital shall be certified as a baby friendly hospital/center for breastfeeding excellence only upon the completion of an on-site assessment by the Director through which the Director has determined that the hospital is in compliance with the guidelines used for certification under subsection (b). 
(3)VerificationUpon being certified as a baby friendly hospital/center for breastfeeding excellence, a hospital shall agree to permit the Director to conduct on-site assessments to verify the continued compliance of the hospital with the requirements of paragraph (1). 
(d)Authority for Automatic CertificationThe Director may automatically certify a hospital as a baby friendly hospital/center of breastfeeding excellence if such hospital has been designated as a baby-friendly hospital under the Baby-Friendly USA program. 
(e)LimitationA hospital shall not make any claim that such hospital is a baby friendly hospital/center of breastfeeding excellence unless such hospital has been certified by the Director in accordance with this section. 
(f)Technical AssistanceThe Director shall provide, at the request of a hospital seeking a certification as a baby friendly hospital/center of breastfeeding excellence, such technical assistance as appropriate to assist the requesting hospital to achieve such certification. 
(g)Certification CostsSubject to the availability of appropriations, the Director may provide to a hospital that has successfully been certified as a baby friendly hospital/center of breastfeeding excellence under this Act, a one time award of up to $20,000 to offset the cost to such hospital of being certified as a baby friendly hospital/center of breastfeeding excellence. 
(h)Recommendations for Accrediting EntitiesNot later than 12 months after certifying the first baby friendly hospital/center for breastfeeding excellence under this section, the Director shall provide to the appropriate organizations or entities that are engaged in the accreditation of healthcare organizations, recommendations concerning steps that such accrediting entities may take to integrate the baby friendly hospital requirements used in the Baby Friendly Hospital Initiative into healthcare organization accreditation procedures and requirements. 
(i)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
205.Intervention to strengthen families and build children’s resiliencePart B of title V of the Public Health Service Act (42 3 U.S.C. 290bb et seq.) is amended by adding at the end the following: 
 
520K.Interventions to strengthen families and build children’s resilience 
(a)In GeneralThe Secretary shall award grants to eligible entities for the purpose of implementing programs that strengthen families of children at risk for emotional or behavioral problems due to family distress. 
(b)Eligible EntityEntities eligible to receive funds under this section may include— 
(1)a local public entity, including a health department or local education agency; 
(2)an Indian tribal organization or agency; 
(3)a federally qualified health center; 
(4)a community-based organization; or 
(5)any other entity determined appropriate by the Secretary, including a consortia or partnership of entities eligible to receive funds under this section. 
(c)Use of Funds 
(1)In generalAn eligible entity that receives a grant under this section shall use the funds made available through the grant to carry out home-based, school-based, and community-based activities that— 
(A)promote strong, supportive families and child resilience through parenting skills training and supports, or skill-building services with children, as well as provide other consultative services and support for family and other caregivers, such as child care providers, educators, and after-school program staff; 
(B)enhance mental health promotion activities in domains where children live, play, and learn; and 
(C)enhance community wellness, and reduce the incidence of preventable mental health problems among children. 
(2)Intervention activitiesIntervention activities funded under this section shall— 
(A)be consumer and family driven, and use strengths-based approaches; 
(B)be designed to promote social and emotional competencies and increase children’s ability to successfully cope with stressful life circumstances; 
(C)be designed to strengthen children and their families by enhancing the knowledge, social, emotional, and other life or work skills, and support of, parents or other significant caregivers; 
(D)emphasize and model a positive, supportive approach to working with children; 
(E)be evidence-based and provide in-depth and ongoing training and consultation in the adoption and use of evidence-based interventions by schools, communities, and families; 
(F)include a rigorous evaluation component, including outcome measures suited to the intervention and the overall goals of the grant, as well as use of comparison groups and moderating and meditating process variables whenever possible; 
(G)involve partnerships between communities or schools and universities where possible to support effective implementation and evaluation of the intervention activities; 
(H)provide facilitated referrals for parents and other family members who need mental health, substance abuse, or social work services, and coordinate a referral network of professionals with affordable fees; and 
(I)emphasize local capacity-building to use evidence-based intervention, promote linkages among individuals and groups that serve children and families, and develop community outreach to support coalition-building. 
(3)Target populationsFamilies targeted by these activities shall include those with children at risk for increased mental health problems due to stressful family circumstances, including— 
(A)social or economic disadvantage; 
(B)severe marital discord; 
(C)divorce; 
(D)family violence; 
(E)parental substance abuse or other mental disorder or physical illness; 
(F)parental death; 
(G)parental absence due to military service; 
(H)parental absence due to imprisonment; and 
(I)other family disruption determined appropriate by the Secretary. 
(d)Priority FundingIn awarding grants under subsection (a), the Secretary shall give priority to the following: 
(1)Entities that provide non-Federal contributions, either in cash or in kind. 
(2)Entities with demonstrated experience with community-based partnerships. 
(3)Entities with demonstrated experience and success with such interventions. 
(4)Entities with demonstrated experience working with families. 
(5)Entities that develop comprehensive plans that include a strategy for extending program activities developed under this section in the years following the fiscal years for which they receive grants under this section. 
(6)Entities that submit plans that exhibit cooperative plans that include the involvement of a broad range of stakeholders, including the following: 
(A)Community-based organizations. 
(B)Local governments. 
(C)Local educational agencies. 
(D)Local business and community associations. 
(E)Accredited colleges, universities, and community colleges. 
(F)Other entities determined appropriate by the Secretary. 
(e)EvaluationOf the funds appropriated to carry out this section, the Secretary may reserve up to 5 percent for each fiscal year for the purpose of carrying out evaluations of the activities carried out under this section, including a national cross-site evaluation. Within 90 days of the completion of any evaluations, they shall be provided to the relevant authorizing committees and to the Committees on Appropriations of the Senate and the House of Representatives. 
(f)DurationThe Secretary shall award grants under this section for a period of not more than 5 years. 
(g)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section, $25,000,000 for fiscal year 2008, and such sums as may be necessary for each of fiscal years 2008 to 2012.. 
206.Grants for the integration of schools and mental health systemsSection 5541 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7269) is amended— 
(1)in subsection (c), by adding at the end the following: 
 
(7)To support schools that work with families and appropriate community partners to implement school-wide prevention strategies, based on mental health research, that will support early and intensive interventions. 
(8)To provide necessary training and support to school personnel on how to recognize and seek needed support for children exhibiting early warning signs of behavioral and academic problems.; and 
(2)in subsection (d)— 
(A)in paragraph (4)— 
(i)in subparagraph (C), by striking and after the semicolon; 
(ii)in subparagraph (D), by striking the period and inserting ; and; and 
(iii)by adding at the end the following: 
 
(E)mental health services provided under this section by schools will be evidence-based or promising early interventions.; and 
(B)by adding at the end the following: 
 
(7)An explanation of how the applicant will carry out public education programs in support of mental health promotion and prevention by collaborating with— 
(A)an institution of higher education (including a graduate program in psychology, social work, or education at an institution of higher education); and 
(B)private nonprofit community-based organizations that have experience in public education programs relating to mental health promotion and prevention.. 
207.Grants for the promotion of university-community partnerships to increase youth competencies and reduce youth problem behaviors in our communities 
(a)In GeneralThe Secretary of Health and Human Services shall award grants to eligible entities for the implementation of programs that promote university-community partnerships to implement community-based prevention strategies that will support youth competencies and prevent youth problem behaviors. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall be a partnership between— 
(1)an institution of higher education (including a graduate program in psychology, social work, or education at an institution of higher education); and 
(2)a private nonprofit community-based organization that has experience in prevention and interventions relating to mental health promotion and prevention. 
(c)Use of FundsAn entity shall use amounts received under a grant under this section to carry out community-based activities that— 
(1)are comprehensive and utilize evidence-based or promising early interventions; and 
(2)include an evaluation component that includes outcomes measures related to prevention efforts as well as the overall goals of the grant. 
(d)Authorization of AppropriationsThere is to be authorized to be appropriated to carry out this section, $10,000,000 for fiscal year 2008, and such sums as may be necessary for each of fiscal years 2009 and 2010. 
208.Reservations for Early Head Start programsSection 640(a)(6)(A) of the Head Start Act (42 U.S.C. 9835(a)(6)(A)) is amended by striking 7.5 percent and all that follows and inserting 12 percent for fiscal year 2008, 14 percent for fiscal year 2009, 16 percent for fiscal year 2010, 18 percent for fiscal year 2011, and 20 percent for fiscal year 2012, of the amount appropriated pursuant to section 639(a).. 
IIIHEALTHIER COMMUNITIES AND WORKPLACES 
AIncentives for a Healthy Workforce 
301.Short titleThis subtitle may be cited as the Healthy Workforce Act of 2007. 
302.Tax credit to employers for costs of implementing wellness programs 
(a)In GeneralSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following: 
 
45O.Wellness program credit 
(a)Allowance of Credit 
(1)In generalFor purposes of section 38, the wellness program credit determined under this section for any taxable year during the credit period with respect to an employer is an amount equal to 50 percent of the costs paid or incurred by the employer in connection with a qualified wellness program during the taxable year. 
(2)LimitationThe amount of credit allowed under paragraph (1) for any taxable year shall not exceed the sum of— 
(A)the product of $200 and the number of employees of the employer not in excess of 200 employees, plus 
(B)the product of $100 and the number of employees of the employer in excess of 200 employees. 
(b)Qualified Wellness ProgramFor purposes of this section— 
(1)Qualified wellness programThe term qualified wellness program means a program which— 
(A)consists of any 3 of the wellness program components described in subsection (c), and 
(B)which is certified by the Secretary of Health and Human Services, in coordination with the Director of the Center for Disease Control and Prevention, as a qualified wellness program under this section. 
(2)Programs must be consistent with research and best practices 
(A)In generalThe Secretary of Health and Human Services shall not certify a program as a qualified wellness program unless the program— 
(i)is consistent with evidence-based research and best practices, as identified by persons with expertise in employer health promotion and wellness programs, 
(ii)includes multiple, evidence-based strategies which are based on the existing and emerging research and careful scientific reviews, including the Guide to Community Preventive Services, the Guide to Clinical Preventive Services, and the National Registry for Effective Programs, and 
(iii)includes strategies which focus on employee populations with a disproportionate burden of health problems. 
(B)Periodic updating and reviewThe Secretary of Health and Human Services shall establish procedures for periodic review and recertifications of programs under this subsection. Such procedures shall require revisions of programs if necessary to ensure compliance with the requirements of this section and require updating of the programs to the extent the Secretary, in coordination with the Director of the Centers for Disease Control and Prevention, determines necessary to reflect new scientific findings. 
(3)Health literacyThe Secretary of Health and Human Services shall, as part of the certification process, encourage employees to make the programs culturally competent and to meet the health literacy needs of the employees covered by the programs. 
(c)Wellness Program ComponentsFor purposes of this section, the wellness program components described in this subsection are the following: 
(1)Health awareness componentA health awareness component which provides for the following: 
(A)Health educationThe dissemination of health information which addresses the specific needs and health risks of employees. 
(B)Health screeningsThe opportunity for periodic screenings for health problems and referrals for appropriate follow up measures. 
(2)Employee engagement componentAn employee engagement component which provides for— 
(A)the establishment of a committee to actively engage employees in worksite wellness programs through worksite assessments and program planning, delivery, evaluation, and improvement efforts, and 
(B)the tracking of employee participation. 
(3)Behavioral change componentA behavioral change component which provides for altering employee lifestyles to encourage healthy living through counseling, seminars, on-line programs, or self-help materials which provide technical assistance and problem solving skills. Such component may include programs relating to— 
(A)tobacco use, 
(B)obesity, 
(C)stress management, 
(D)physical fitness, 
(E)nutrition, 
(F)substance abuse, 
(G)depression, and 
(H)mental health promotion (including anxiety). 
(4)Supportive environment componentA supportive environment component which includes the following: 
(A)On-site policiesPolicies and services at the worksite which promote a healthy lifestyle, including policies relating to— 
(i)tobacco use at the worksite, 
(ii)the nutrition of food available at the worksite through cafeterias and vending options, 
(iii)minimizing stress and promoting positive mental health in the workplace, 
(iv)where applicable, accessible and attractive stairs, and 
(v)the encouragement of physical activity before, during, and after work hours. 
(B)Participation incentives 
(i)In generalQualified incentive benefits for each employee who participates in the health screenings described in paragraph (1)(B) or the behavioral change programs described in paragraph (3). 
(ii)Qualified incentive benefitFor purposes of clause (i), the term qualified incentive benefit means any benefit which is approved by the Secretary of Health and Human Services, in coordination with the Director of the Centers for Disease Control and Prevention. Such benefit may include an adjustment in health insurance premiums or co-pays. 
(C)Employee inputThe opportunity for employees to participate in the management of any qualified wellness program to which this section applies. 
(d)Participation Requirement 
(1)In generalNo credit shall be allowed under subsection (a) unless the Secretary of Health and Human Services, in coordination with the Director of the Centers for Disease Control and Prevention, certifies, as a part of any certification described in subsection (b), that each wellness program component of the qualified wellness program applies to all qualified employees of the employer. The Secretary of Health and Human Services shall prescribe rules under which an employer shall not be treated as failing to meet the requirements of this subsection merely because the employer provides specialized programs for employees with specific health needs or unusual employment requirements or provides a pilot program to test new wellness strategies. 
(2)Qualified employeeFor purposes of paragraph (1), the term qualified employee means an employee who works an average of not less than 25 hours per week during the taxable year. 
(e)Other Definitions and Special RulesFor purposes of this section— 
(1)Employee and employer 
(A)Partners and partnershipsThe term employee includes a partner and the term employer includes a partnership. 
(B)Certain rules to applyRules similar to the rules of section 52 shall apply. 
(2)Certain costs not includedCosts paid or incurred by an employer for food or health insurance shall not be taken into account under subsection (a). 
(3)No credit where grant awardedNo credit shall be allowable under subsection (a) with respect to any qualified wellness program of any taxpayer (other than an eligible employer described in subsection (f)(2)(A)) who receives a grant provided by the United States, a State, or a political subdivision of a State for use in connection with such program. The Secretary shall prescribe rules providing for the waiver of this paragraph with respect to any grant which does not constitute a significant portion of the funding for the qualified wellness program. 
(4)Credit period 
(A)In generalThe term credit period means the period of 10 consecutive taxable years beginning with the taxable year in which the qualified wellness program is first certified under this section. 
(B)Special rule for existing programsIn the case of an employer (or predecessor) which operates a wellness program for its employees on the date of the enactment of this section, subparagraph (A) shall be applied by substituting 3 consecutive taxable years for 10 consecutive taxable years. The Secretary shall prescribe rules under which this subsection shall not apply if an employer is required to make substantial modifications in the existing wellness program in order to qualify such program for certification as a qualified wellness program. 
(C)Controlled groupsFor purposes of this paragraph, all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer. 
(f)Portion of Credit Made Refundable 
(1)In generalIn the case of an eligible employer of an employee, the aggregate credits allowed to a taxpayer under subpart C shall be increased by the lesser of— 
(A)the credit which would be allowed under this section without regard to this subsection and the limitation under section 38(c), or 
(B)the amount by which the aggregate amount of credits allowed by this subpart (determined without regard to this subsection) would increase if the limitation imposed by section 38(c) for any taxable year were increased by the amount of employer payroll taxes imposed on the taxpayer during the calendar year in which the taxable year begins.The amount of the credit allowed under this subsection shall not be treated as a credit allowed under this subpart and shall reduce the amount of the credit otherwise allowable under subsection (a) without regard to section 38(c). 
(2)Eligible employerFor purposes of this subsection, the term eligible employer means an employer which is— 
(A)a State or political subdivision thereof, the District of Columbia, a possession of the United States, or an agency or instrumentality of any of the foregoing, or 
(B)any organization described in section 501(c) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such Code. 
(3)Employer payroll taxesFor purposes of this subsection— 
(A)In generalThe term employer payroll taxes means the taxes imposed by— 
(i)section 3111(b), and 
(ii)sections 3211(a) and 3221(a) (determined at a rate equal to the rate under section 3111(b)). 
(B)Special ruleA rule similar to the rule of section 24(d)(2)(C) shall apply for purposes of subparagraph (A). 
(g)TerminationThis section shall not apply to any amount paid or incurred after December 31, 2017.. 
(b)Treatment as General Business CreditSubsection (b) of section 38 of the Internal Revenue Code of 1986 (relating to general business credit) is amended by striking plus at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , plus, and by adding at the end the following: 
 
(32)the wellness program credit determined under section 45O.. 
(c)Denial of Double BenefitSection 280C of the Internal Revenue Code of 1986 (relating to certain expenses for which credits are allowable) is amended by adding at the end the following new subsection: 
 
(f)Wellness Program Credit 
(1)In generalNo deduction shall be allowed for that portion of the costs paid or incurred for a qualified wellness program (within the meaning of section 45O) allowable as a deduction for the taxable year which is equal to the amount of the credit allowable for the taxable year under section 45O. 
(2)Similar rule where taxpayer capitalizes rather than deducts expensesIf— 
(A)the amount of the credit determined for the taxable year under section 45O, exceeds 
(B)the amount allowable as a deduction for such taxable year for a qualified wellness program,the amount chargeable to capital account for the taxable year for such expenses shall be reduced by the amount of such excess. 
(3)Controlled groupsIn the case of a corporation which is a member of a controlled group of corporations (within the meaning of section 41(f)(5)) or a trade or business which is treated as being under common control with other trades or business (within the meaning of section 41(f)(1)(B)), this subsection shall be applied under rules prescribed by the Secretary similar to the rules applicable under subparagraphs (A) and (B) of section 41(f)(1).. 
(d)Clerical AmendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
 
Sec. 45O. Wellness program credit.. 
(e)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
(f)Outreach 
(1)In generalThe Secretary of the Treasury, in conjunction with the Director of the Centers for Disease Control and members of the business community, shall institute an outreach program to inform businesses about the availability of the wellness program credit under section 45O of the Internal Revenue Code of 1986 as well as to educate businesses on how to develop programs according to recognized and promising practices and on how to measure the success of implemented programs. 
(2)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the outreach program described in paragraph (1). 
303.CDC and employer-based wellness programsTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following: 
 
RCDC AND EMPLOYER-BASED WELLNESS PROGRAMS 
399Z–1.Motivating employers to implement Workplace wellness programs 
(a)Workplace Wellness Marketing Campaign for EmployersThe Director of the Centers for Disease Control and Prevention, in coordination with relevant worksite health promotion organizations, shall conduct an educational campaign to make employers, employer groups, and other interested parties aware of the benefits of employer-based wellness programs. 
(b)Employer Award ProgramThe Director of the Centers for Disease Control and Prevention shall develop an annual awards program for employers to encourage the development of creative and effective solutions to help employees maintain or improve their health. The awards program shall provide that small, medium, and large employers that are public or private shall be eligible for the awards 
399Z–2.Evaluation of employer-based wellness programsThe Director of the Centers for Disease Control and Prevention shall enter into contracts with entities to— 
(1)provide employers (including small, medium, and large employers, as determined by the Director) with technical assistance in evaluating such employers’ employer-based wellness programs, including— 
(A)measuring the participation of employees in such programs; and 
(B)evaluating such programs as they relate to changes in the health status of employees, the absenteeism of employees, the productivity of employees, and the medical costs incurred by employees; and 
(2)train employers on how to evaluate such employers’ employer-based wellness programs. 
399Z–3.National worksite health policies and programs study 
(a)In GeneralNot later than 1 year after the date of enactment of this section, and annually thereafter, the Director of the Centers for Disease Control and Prevention shall conduct a national worksite health policies and programs study to assess employer-based health policies and programs. 
(b)ReportAfter completing each study under subsection (a), the Director of the Centers for Disease Control and Prevention shall submit to Congress a report that includes the recommendations of the Director for the implementation of effective employer-based health policies and programs. 
399Z–4.Miscellaneous provisions 
(a)Behavioral Risk Factor Surveillance SystemThe Secretary shall expand the Behavioral Risk Factor Surveillance System to include a workforce component to enable employers, researchers, and health officials to assess employee health risks, identify emerging problems associated with general employee health, prevent disease within the employee population, and improve employer-based health programs and policies. 
(b)Demonstration Projects 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to entities to enable such entities to carry out research demonstration projects to study the effect of the application of new worksite-based health interventions and models. 
(2)EligibilityTo be eligible to receive a grant under paragraph (1), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(3)Broad participationIn awarding grants under paragraph (1), the Secretary shall ensure that demonstration projects are conducted in both the public and private sectors and in small and large employer settings. 
(4)Submission of findingsAn entity shall submit to the Secretary a report on the results of the research conducted under the grant within such period as the Secretary may prescribe. Such report shall include any guidelines or recommendations developed by the entity based on such research. 
(c)Implementation of Research ResultsThe Secretary shall carry out activities to implement the guidelines or recommendations received by the Secretary under subsection (b)(4) if the Secretary determines that such guidelines of recommendations would result in improved employee health through worksite-based health programs or policies.. 
304.Employer-provided off-premises health club services 
(a)Treatment as Fringe BenefitSubparagraph (A) of section 132(j)(4) of the Internal Revenue Code of 1986 (relating to on-premises gyms and other athletic facilities) is amended to read as follows: 
 
(A)In generalGross income shall not include— 
(i)the value of any on-premises athletic facility provided by an employer to its employees, and 
(ii)so much of the fees, dues, or membership expenses paid by an employer to an athletic or fitness facility described in subparagraph (C) on behalf of its employees as does not exceed $900 per employee per year.. 
(b)Athletic Facilities DescribedParagraph (4) of section 132(j) of the Internal Revenue Code of 1986 (relating to special rules) is amended by adding at the end the following new subparagraph: 
 
(C)Certain athletic or fitness facilities describedFor purposes of subparagraph (A)(ii), an athletic or fitness facility described in this subparagraph is a facility— 
(i)which provides instruction in a program of physical exercise, offers facilities for the preservation, maintenance, encouragement, or development of physical fitness, or is the site of such a program of a State or local government, 
(ii)which is not a private club owned and operated by its members, 
(iii)which does not offer golf, hunting, sailing, or riding facilities, 
(iv)whose health or fitness facility is not incidental to its overall function and purpose, and 
(v)which is fully compliant with the State of jurisdiction and Federal anti-discrimination laws.. 
(c)Exclusion Applies to Highly Compensated Employees Only if No DiscriminationSection 132(j)(1) of the Internal Revenue Code of 1986 is amended— 
(1)by striking Paragraphs (1) and (2) of subsection (a) and inserting Subsections (a)(1), (a)(2), and (j)(4), and 
(2)by striking the heading thereof through apply and inserting Certain exclusions apply. 
(d)Employer Deduction for Dues to Certain Athletic Facilities 
(1)In generalParagraph (3) of section 274(a) of the Internal Revenue Code of 1986 (relating to denial of deduction for club dues) is amended by adding at the end the following new sentence: The preceding sentence shall not apply to so much of the fees, dues, or membership expenses paid to athletic or fitness facilities (within the meaning of section 132(j)(4)(C)) as does not exceed $900 per employee per year.. 
(2)Conforming amendmentThe last sentence of section 274(e)(4) of such Code is amended by inserting the first sentence of before subsection (a)(3). 
(e)Effective DateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
BHealthy Communities 
1PROVISIONS TO IMPROVE THE HEALTH OF COMMUNITIES 
311.Healthy community grantsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399P.Healthy community grants 
(a)EstablishmentThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with the Directors of other appropriate Federal agencies, shall award competitive grants to eligible entities for the purpose of planning and implementing programs that seek to promote individual and community health and to prevent the incidence of chronic disease. 
(b)Eligibility 
(1)In generalTo be eligible to receive a grant under this section an entity shall— 
(A)be— 
(i)a city, county, or Indian tribe; 
(ii)a local or tribal educational agency; 
(iii)an accredited university, college, or community college; 
(iv)a federally qualified health center; 
(v)a local health department; 
(vi)a health care provider; 
(vii)a community-based organization; or 
(viii)any other entity determined appropriate by the Secretary, including a consortia or partnership of entities described in any of clauses (i) through (vii); 
(B)prepare and submit an application in accordance with paragraph (2); and 
(C)provide assurances that the entity will contribute the non-Federal share as required under paragraph (3) to the cost of the activities carried out under the grant. 
(2)Application 
(A)In generalAn entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a plan that meets the requirements of subparagraph (B). 
(B)PlanA plan meets the requirements of this subparagraph if such plan, at a minimum, includes information regarding— 
(i) 
(I)programs or community-based activities that the applicant proposes to carry out with funds received under this section and which seek to prevent and reduce the incidence of— 
(aa)overweight and obesity, or chronic diseases associated with overweight and obesity; 
(bb)tobacco use; or 
(cc)mental illness; or 
(II)other such activities, as determined appropriate by the Secretary, that are consistent with the goals of promoting individual and community health and preventing chronic disease; and 
(ii)the manner in which the applicant will evaluate the effectiveness of the program or activities carried out under this section. 
(3)Non-federal shareTo be eligible to receive a grant under this section, an entity shall provide a non-Federal contribution, in cash or in kind, to the costs of activities under the grant in an amount that is equal to not less than 25 percent of the costs of such activities. 
(c)Use of FundsAn entity that receives a grant under this section shall use the amount made available under the grant to carry out community-based activities, including— 
(1)activities that seek to promote individual health and community wellness and to prevent and reduce the incidence of health problems and chronic diseases associated with— 
(A)being overweight or obese; 
(B)tobacco use; or 
(C)mental illness; or 
(2)other activities undertaken with the goals of health promotion and chronic disease prevention, as determined appropriate by the Secretary. 
(d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to— 
(1)entities that demonstrate that they have previously applied successfully for funds to carry out activities that seek to promote individual and community health and to prevent the incidence of chronic disease and that can cite published and peer-reviewed research demonstrating that the activities that the entity proposes to carry out under this subsection are effective; 
(2)entities that will carry out programs or activities that seek to accomplish a goal or goals set by the State in the Healthy People 2010 plan of the State; 
(3)entities that provide non-Federal contributions, either in cash or in kind, to the costs of funding activities under the grant; 
(4)entities that develop comprehensive plans that include a strategy for extending program activities developed under this section in the years following the fiscal years for which they receive grants under this section; 
(5)entities located in communities that are medically underserved, as determined by the Secretary; 
(6)entities located in areas where the average poverty rate is 150 or higher than the average poverty rate in the State involved, as determined by the Secretary; and 
(7)entities that submit plans that exhibit multisectoral, cooperative conduct that includes the involvement of a broad range of stakeholders, including— 
(A)community-based organizations; 
(B)local governments; 
(C)local educational agencies; 
(D)the private sector; 
(E)State or local departments of health; 
(F)accredited colleges, universities, and community colleges; 
(G)health care providers; 
(H)State and local departments of transportation and city planning; and 
(I)other entities determined appropriate by the Secretary. 
(e)Technical AssistanceFrom amounts appropriated to carry out this section, the Secretary may reserve not more than 10 percent for each fiscal year to provide entities receiving grants under this section with technical assistance in the implementation of the plans required under subsection (b)(2)(B). 
(f)EvaluationFrom amounts appropriated to carry out this section, the Secretary may reserve not to exceed 5 percent for each fiscal year for the purpose of carrying out evaluations of the activities carried out under this section. Not later than 90 days after the completion of any such evaluation, the results of such evaluation shall be submitted to the relevant authorizing committees of Congress and to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives. 
(g)Limitation on Administrative CostsAn entity may not use more than 10 percent of amounts received under a grant under this section for administrative expenses. 
(h)Supplement Not SupplantAmounts provided under a grant under this section shall be used to supplement, and not supplant, other amounts provided for activities of the type to be carried out under this section. 
(i)Authorization of AppropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.. 
312.Promoting the health and wellness of Individuals with Disabilities through community sports programsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399R.Community sports programs for Individuals with Disabilities 
(a)In General 
(1)Individual with a disability definedFor purposes of this section, the term individual with a disability has the meaning given such term in section 7(20) of the Rehabilitation Act of 1973 (29 U.S.C. 705(20), for the purpose of title V of such Act (29 U.S.C. 791 et seq.). 
(2)Community sports grants programThe Secretary, in collaboration with the National Advisory Committee on Community Sports Programs for Individuals with Disabilities, may award grants on a competitive basis to public and nonprofit private entities to implement community-based, sports and athletic programs for individuals with disabilities, including youth with disabilities. 
(b)ApplicationTo be eligible to receive a grant under subsection (a)(2), a public or nonprofit private entity shall submit to the Secretary an application at such time, in such manner, and containing such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(c)Authorized ActivitiesAmounts awarded under a grant under subsection (a) shall be used for— 
(1)community-based sports programs, leagues, or competitions in individual or team sports for individuals with physical disabilities; 
(2)regional sports programs or competitions in individual or team sports for individuals with physical disabilities; 
(3)the development of competitive team and individual sports programs for individuals with disabilities at the high school and collegiate level; or 
(4)the development of mentoring programs to encourage participation in sports programs for individuals who are newly disabled or with newly acquired physical limitations. 
(d)Priorities 
(1)Advisory committeeThe Secretary shall establish a National Advisory Committee on Community Sports Programs for Individuals with Disabilities that shall— 
(A)establish priorities for the implementation of this section, review grant proposals; 
(B)make recommendations for funding under this section; and 
(C)annually evaluate the progress of programs carried out under this section in implementing such priorities. 
(2)RepresentationThe Advisory Committee established under paragraph (1) shall include representatives of— 
(A)the Department of Health and Human Services Office on Disability; 
(B)the United States Surgeon General; 
(C)the Centers for Disease Control and Prevention; 
(D)the Paralympic division of the United States Olympic Committee; 
(E)disabled sports organizations; 
(F)organizations that represent the interests of individuals with disabilities; and 
(G)individuals with disabilities (including athletes with physical disabilities) or their family members. 
(e)Dissemination of InformationThe Secretary shall disseminate information about the availability of grants under this section in a manner that is designed to reach public entities and nonprofit private organizations that are dedicated to providing outreach, advocacy, or independent living services to individuals with disabilities. 
(f)Technical AssistanceThe Secretary, in conjunction with the United States Olympic Committee and disabled sports organizations, shall establish a technical assistance center to provide training, support, and information to grantees under this section on establishing and operating community sports programs for individuals with disabilities. 
(g)Report to CongressNot later than 180 days after the date of the enactment of this section, and annually thereafter, the Secretary shall submit to Congress a report summarizing activities, findings, outcomes, and recommendations resulting from the grant projects funded under this section during the year for which the report is being prepared. 
(h)Authorization of Appropriations 
(1)In generalTo carry out this section, there are authorized to be appropriated such sums as may be necessary. 
(2)LimitationNot to exceed 10 percent of the amount appropriated in each fiscal year shall be used to carry out activities under subsection (c)(4).. 
313.Safe and complete streetsSection 133 of title 23, United States Code, is amended by adding at the end the following: 
 
(g)Withholding of Funding 
(1)In generalBeginning with the fiscal year that begins 2 years after the date of enactment of this subsection, the Secretary of Transportation shall withhold 2 percent of the amounts allocated in such fiscal year to the highway and planning funds allotted to a Metropolitan Planning Organization or State Transportation Improvement Program under the Safe, Accountable, Flexible, Efficient Transportation Equity Act unless the State or Metropolitan Planning Organization provides the Secretary with documentation— 
(A)of the existence of an explicit statement of policy (that meets the requirements of subsection (b)) that the safety and convenience of all users of the transportation system shall be accommodated; and 
(B)that such policy has been applied to the projects contained in the Transportation Improvement Plan. 
(2)PurposeThe purpose of the policy statement required under paragraph (1)(A) is to ensure that all users of the transportation system, including pedestrians, bicyclists, and transit users as well as children, older individuals, and individuals with disabilities, are able to travel safely and conveniently on streets and highways within the public right of way. 
(h)Policy Statement RequirementsA policy statement under subsection (g)(1)(A) shall include the following: 
(1)An assurance that all users of the transportation system will include pedestrians (including individuals of all ages, and individuals with disabilities (including mobility, sensory, neurological or hidden disabilities)), bicyclists, transit vehicles and users, and motorists. 
(2)An assurance that the statement will apply to both new road construction and transportation improvement projects. 
(3)A clear procedure that requires approval by a senior manager of any specified exceptions from implementing the policy statement, including documentation with supporting data that indicates the basis for the exemption. 
(4)A statement directing the use of the current design standards, including those standards applying to access for individuals with disabilities. 
(5)A statement requiring that complete streets solutions be developed to fit in with the context of the community and that those solutions be flexible. 
(6)A description of the performance standards with measurable outcomes that will be developed. 
(7)A statement that accommodation shall be made for all users in all construction and improvement projects unless one or more of the following apply: 
(A)The project involved a roadway on which non-motorized users are prohibited by law from using. In such case, a greater effort shall be made to accommodate bicyclists and pedestrians elsewhere. 
(B)The cost of establishing complete facilities would be excessively disproportionate to the need or probable use. 
(C)With respect to a project area with a low population, a lack of transit service, or other documented factors indicate an absence of need now and in the future. 
(D)The policy statement may be achieved through a State or local law or ordinance, or through an agency policy directive. 
(i)CertificationsThe Metropolitan Planning Organization and State Transportation Improvement Plan shall certify that each road project included in such plan has been reviewed for its compliance with any applicable policy statement under this section and that each project under such plan enhances the safety, convenience, and accessibility of the transportation system for all users to the extent that it is reasonably possible and that the project applicant addressed these concerns in the material prepared for public input with respect to such plan. 
(j)Accessibility StandardsNot later than 12 months after the date of enactment of this subsection, the United States Access Board shall issue final standards for accessibility of new construction and alterations of pedestrian facilities in the public right-of-way. Until such time as the Access Board completes a final Public Right of Way Accessibility rule, Department of Transportation Standards for Accessible Transportation Facilities (49 C.F.R. 37.9, as amended on 10/30/2006 (71 FR 63263)) shall serve as the minimum standard. If the Department Of Transportation standards are silent or inapplicable with respect to any issue, the 2005 draft Public Right Of Way Accessibility Guidelines provisions shall be consulted. A Metropolitan Planning Organization or State department of transportation that is adopting complete streets policies may consult existing Federal guidance, including the 2000 USDOT Guidance document, Accommodating Bicycle and Pedestrian Travel. 
(k)Inclusion of All UsersMetropolitan planning organizations shall strongly encourage local jurisdictions that are served by such organizations to maximize their efforts to include all users in their transportation planning. 
(l)Additional Provisions 
(1)Research 
(A)In generalThe Secretary of Transportation shall require the Federal Highway Administration to conduct complete streets research to assist States and Metropolitan Planning Organizations in developing, adopting, and implementing plans, projects, procedures, policies, and training that comply with the applicable statement of policy under subsection (g)(1)(A). 
(B)ParticipationResearch under subparagraph (A) shall be conducted with the participation of the American Association of State Highway Transportation Officials, the Institute of Transportation Engineers, the American Public Transit Association, the American Planning Association, the National Association of Regional Councils, the Association of Metropolitan Planning Organizations, and representatives of the disability, motoring, bicycling, walking, transit user, aging, and other affected communities. 
(C)Existing needsResearch under subparagraph (A) shall be based on the existing statement of complete streets research needs as outlined by the Transportation Research Board in TR Circular E110, and shall also develop new areas of inquiry. 
(2)Benchmarks and guidanceThe research project conducted under paragraph (1) shall be designed to result in the establishment of benchmarks and the provision of practical guidance on how to effectively implement street procedures and designs that will accommodate all types of users along the same facility or corridor including, vehicles, pedestrians, bicycles, and transit use. Such benchmarks and guidance shall focus on changing scoping, design, and construction procedures to more effectively fit the individual modes together into integrated facilities that meet the needs of each in an appropriate balance. Such benchmarks and guidance shall indicate the expected operational and safety performance of alternative approaches to facility design. 
(3)Best practices reportNot later than 2 years after the date of enactment of this subsection, the Federal Highway Administration shall publish a best practices report showing how transportation agencies have changed their procedures to routinely design safe, effective multi-modal facilities. In establishing such best practices, consideration shall be given to the following areas: 
(A)Procedures for identifying the needs of the mix of users, including primary and secondary users that need to be served on various highway functional classes. 
(B)The identification of the types and designs of facilities needed to serve each of those types of users. 
(C)The identification of barriers to implementation and identification of costs associated with implementing complete streets policies. 
(4)Data collectionIn addition to preparing the report under paragraph (3), the Federal Highway Administration shall work with the Bureau of Transportation Statistics and the Federal Transit Association and appropriate Transportation Research Board committees on data collection, including a baseline non-motorized and transit use survey that will be integrated into the National Highway Traffic Safety Administration and the development of a survey tool for use by State transportation departments in identifying the multi-modal capacity of State and local road networks.. 
314.National assessment of mental health needsTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by inserting after section 506B (42 U.S.C. 290aa–5b) the following: 
 
506C.National assessment of mental health needs 
(a)In GeneralThe Secretary, acting through the Administrator, and in consultation with the Centers for Disease Control and Prevention and the Director of the National Institutes of Health, shall establish and implement public health monitoring measures to address the mental and behavioral health needs of the population of the United States and other populations served by the Administration, that include— 
(1)monitoring the mental health status of the population, including incidence and prevalence rates of mental and behavioral health problems throughout the lifespan; 
(2)monitoring mental and behavioral health risks; 
(3)enhancing existing public health monitoring systems to include data on mental and behavioral health status and risks; and 
(4)monitoring the immediate and long-term impact of environmental factors to collect data on the prevalence of mental and behavioral health problems throughout the lifespan with the aim of encouraging early intervention and treatment. 
(b)Distinguishing Among Age GroupsIn designing and implementing the measures described in subsection (a) the Secretary shall ensure that methods of monitoring and reporting data distinguish among different age groups, including when identifying groups of children, and very young children under age 3, together with their parents. 
(c)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit a report to Congress that describes the progress on the implementation of the monitoring measures described in subsection (a). 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2008 and such sums as may be necessary for each of the following fiscal years.. 
315.Preventive medicine and public health training grant programPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following: 
 
XIPreventive Medicine Training 
340H.Preventive medicine and public health training grant program 
(a)GrantsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to, or enter into contracts with, eligible entities to provide training to graduate medical residents in preventive medicine specialties. 
(b)EligibilityTo be eligible to receive a grant or contract under subsection (a), an entity shall— 
(1)be a school of public health, public health department, school of medicine or osteopathic medicine, public or private hospital, or public or private non-profit entity; 
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and 
(3)maintain and adhere to a Letter of Agreement with a local community health center (if available in the local area involved) that supports practicum training of preventive medicine residents, if practicable. 
(c)Use of FundsAmounts received under a grant or contract under this section shall be used to— 
(1)to plan, develop, and operate residency programs for preventive medicine or public health; 
(2)provide financial assistance, including tuition and stipends, to resident physicians (MD or DO) who plan to specialize in preventive medicine or public health; 
(3)defray the costs associated with the planning, development, and operation of preventive medicine or public health programs, including the development of curriculum to be used in such program; and 
(4)provide for the improvement of academic administrative units. 
(d)Duration of AwardA grant or contract under this section shall be for a term of not to exceed 5 years. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section, $43,000,000 for fiscal year 2008, and such sums as may be necessary for each succeeding fiscal year.. 
316.Task Force for the Promotion of Breastfeeding in the Workplace 
(a)EstablishmentThe Secretary of Health and Human Services and the Secretary of Labor, or their designees, shall convene a task force for the purpose of promoting breastfeeding among working mothers (referred to in this section as the Task Force). 
(b)MembershipThe Task Force shall be composed of members who are— 
(1)expert staff from the Department of Labor with expertise in workforce issues; 
(2)expert staff from the Department of Health and Human Services with expertise in the areas of breastfeeding and breastfeeding promotion; 
(3)members of the United States Breastfeeding Committee; 
(4)expert staff from the Department of Agriculture; and 
(5)appointed by the Secretary of Health and Human Services and the Secretary of Labor, including— 
(A)working mothers who have experience in working and breastfeeding; and 
(B)representatives of the human resource departments of both large and small employers that have successfully promoted breastfeeding and breastmilk pumping support at work. 
(c)Period of Appointment; VacanciesMembers shall be appointed for the life of the Task Force. Any vacancy in the Task Force shall not affects its powers, but shall be filled in the same manner as the original appointment. 
(d)ChairThe Task Force shall be chaired jointly by the Secretary of Health and Human Services and the Secretary of Labor, or their designees. 
(e)Duties of the Task Force 
(1)ExaminationConsistent with the Department of Health and Human Services Blueprint for Action on Breastfeeding (2000), the Task Force shall examine the following issues: 
(A)The challenges that mothers face with continuing breastfeeding when the mothers return to work after giving birth. 
(B)The challenges that employers face in accommodating mothers who seek to continue to breastfeed or to express milk when the mothers re-enter the workforce, including different challenges that mothers of varying socio-economic status and in different professions may face. 
(C)The benefits that accrue to mothers, babies, and to employers when mothers are able to continue to breastfeed or to express breastmilk at work after the mothers have re-entered the workforce. 
(D)Federal and State statutes that may have the effect of reducing breastfeeding and breastfeeding retention rates among working mothers. 
(2)Reports 
(A)In generalNot later than 1 year after the date of enactment of this section, the Task Force shall issue a public report with recommendations on the following: 
(i)Steps that can be taken to promote breastfeeding among working mothers and to remove barriers to breastfeeding among working mothers. 
(ii)Potential ways in which the Federal Government can work with employers to promote breastfeeding among working mothers. 
(iii)Areas in which changes to existing Federal, State, or local laws would likely have the effect of making it easier for working mothers to breastfeed or would remove impediments to breastfeeding that currently exist in such laws. 
(iv)Whether or not increased rates of breastfeeding among working mothers would likely have the result of reducing health care costs among such mothers and their children, and, in particular, whether increased rates of breastfeeding would be likely to result in lower Federal expenditures on health care for such mothers and their children. 
(v)Areas in which the Federal Government, through additional appropriations, increased efforts by Federal agencies, or changes to existing Federal law, can and should increase the Federal Government’s efforts to promote breastfeeding among working mothers. 
(B)Copy to congressUpon completion of the report described in subparagraph (A), the Task Force shall submit a copy of the report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and the Workforce of the House of Representatives, and the Committee on Appropriations of the House of Representatives. 
(f)Powers of the Task Force 
(1)HearingsThe Task Force may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Task Force considers advisable to carry out this section. 
(2)Information from federal agenciesThe Task Force may secure directly from any Federal department or agency such information as the Task Force considers necessary to carry out this section. Upon request of the Chair of the Task Force, the head of such department or agency shall furnish such information to the task Force. 
(3)Postal servicesThe Task Force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(4)GiftsThe Task Force may accept, use, and dispose of gifts or donations of services or property. 
(g)Operating ExpensesThe operating expenses of the Task Force, including travel expenses for members of the Task Force, shall be paid for from the general operating expenses funds of the Secretary of Health and Human Services and the Secretary of Labor. 
317.Lactation accommodation and breastfeeding promotion at work 
(a)Breastfeeding at Work General RequirementsThe Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.) is amended by inserting after title IV the following: 
 
VLACTATION PERIODS AND FACILITIES 
501.DefinitionsIn this title: 
(1)Eligible childThe term eligible child, used with respect to an eligible employee, means a son or daughter (as defined in section 101) who is a child of the employee. 
(2)Eligible employeeThe term eligible employee has the meaning given the term in section 101, except that the limitations established in clauses (i) and (ii) of section 101(2)(A) shall not apply. The term eligible employee does not include any Federal officer or employee covered under subchapter VII of chapter 63 of title 5, United States Code, but does include a State employee described in section 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a)). 
(3)EmployerThe term employer has the meaning given the term in section 101, and includes an entity employing a State employee described in section 304(a) of the Government Employee Rights Act of 1991. 
(4)Undue hardshipThe term undue hardship means an action requiring significant difficulty or expense. 
502.Lactation periods 
(a)In GeneralAn employer shall provide an appropriate number of lactation periods, of reasonable length, for an eligible employee during each workday, to permit the employee to express milk for, or breastfeed, an eligible child. 
(b)Break Time 
(1)Unpaid break periodsExcept as provided in paragraph (2), the lactation periods may consist of unpaid break periods. 
(2)Combined break periodsTo the extent practicable, an employer shall combine break periods by providing the lactation periods for an eligible employee at the same time as the employer provides other break periods for the employee. If the employer combines the break periods, the employee shall receive the same compensation for a combined break period as the employee would have received for an original break period. 
(c)Limitation 
(1)Undue hardshipAn employer shall not be required to provide a lactation period under this section if the employer demonstrates that providing the period would impose an undue hardship on the employer, subject to paragraph (2). 
(2)Reasonable effortsAn employer who maintains that an undue hardship would result from providing a lactation period to an eligible employee shall demonstrate that the employer made reasonable efforts to comply with subsections (a) and (b). 
503.Lactation facilities 
(a)In GeneralAn employer shall provide an appropriate lactation facility for an eligible employee, within a reasonable distance from the employee’s usual work location, to permit the employee to express milk for, or breastfeed, an eligible child. 
(b)Limitation 
(1)Undue hardshipAn employer shall not be required to provide a lactation facility under this section if the employer demonstrates that providing the facility would impose an undue hardship on the employer, subject to paragraph (2). 
(2)Reasonable effortsAn employer who maintains that an undue hardship would result from providing a lactation facility to an eligible employee shall demonstrate that the employer made reasonable efforts to comply with subsection (a). 
504.Enforcement and remedies 
(a)Enforcement ProcessThe Secretary of Labor shall establish or designate a process through which— 
(1)an individual may file a complaint regarding a violation of this title; and 
(2)an office designated by the Secretary in the Department of Labor shall receive, investigate, make determinations regarding, and administer remedies with respect to such complaints. 
(b)RemediesThe Secretary of Labor shall establish remedies for violations of this title. 
(c)Government Accountability Office and Library of CongressIn the case of the Government Accountability Office and the Library of Congress, the authority of the Secretary of Labor under this title shall be exercised respectively by the Comptroller General of the United States and the Librarian of Congress. 
505.RegulationsThe Secretary of Labor shall issue regulations to carry out this title, including provisions prescribing— 
(1)an appropriate number and reasonable length of lactation periods, for purposes of section 502; 
(2)an appropriate lactation facility (which shall not be a restroom or a portion of a restroom) and a reasonable distance from a usual work location, for purposes of section 503; and 
(3)the process and remedies described in section 504.. 
(b)Breastfeeding at Work for Civil Service EmployeesChapter 63 of title 5, United States Code, is amended by adding at the end: 
 
VIILACTATION PERIODS AND FACILITIES 
6392.DefinitionsFor the purpose of this subchapter— 
(1)the term eligible child, used with respect to an employee, means a son or daughter (as defined in section 6381) who is a child of the employee; 
(2)the term employee means any individual who is an employee, as defined by section 6301(2), including any individual employed in a position referred to in clause (v) or (ix) of section 6301(2), but excluding any individual employed by the government of the District of Columbia, any individual employed on a temporary or intermittent basis, and any employee of the General Accounting Office or the Library of Congress; and 
(3)the term undue hardship means an action requiring significant difficulty or expense. 
6392A.Lactation periods 
(a)An employing agency shall provide an appropriate number of lactation periods, of reasonable length, for an employee during each workday, to permit the employee to express milk for, or breastfeed, an eligible child. 
(b) 
(1)Except as provided in paragraph (2), the lactation periods may consist of unpaid break periods. 
(2)To the extent practicable, an employing agency shall combine break periods by providing the lactation periods for an employee at the same time as the employing agency provides other break periods for the employee. If the employing agency combines the break periods, the employee shall receive the same compensation for a combined break period as the employee would have received for an original break period. 
(c) 
(1)An employing agency shall not be required to provide a lactation period under this section if the employing agency demonstrates that providing the period would impose an undue hardship on the employing agency, subject to paragraph (2). 
(2)An employing agency who maintains that an undue hardship would result from providing a lactation period to an employee shall demonstrate that the employing agency made reasonable efforts to comply with subsections (a) and (b). 
6392B.Lactation facilities 
(a)An employing agency shall provide an appropriate lactation facility for an employee, within a reasonable distance from the employee’s usual work location, to permit the employee to express milk for, or breastfeed, an eligible child. 
(b) 
(1)An employing agency shall not be required to provide a lactation facility under this section if the employing agency demonstrates that providing the facility would impose an undue hardship on the employing agency, subject to paragraph (2). 
(2)An employing agency who maintains that an undue hardship would result from providing a lactation facility to an employee shall demonstrate that the employing agency made reasonable efforts to comply with subsection (a). 
6392C.Remedies 
(a)The Office of Personnel Management shall establish or designate a process through which— 
(1)an individual may file a complaint regarding a violation of this subchapter; and 
(2)an office designated by the Director of the Office of Personnel Management shall receive, investigate, make determinations regarding, and administer remedies with respect to such complaints. 
(b)The Office of Personnel Management shall establish remedies for violations of this subchapter. 
6392D.Regulations 
(a)The Office of Personnel Management shall issue regulations to carry out this subchapter, including provisions prescribing— 
(1)an appropriate number and reasonable length of lactation periods, for purposes of section 6392A; 
(2)an appropriate lactation facility (which shall not be a restroom or a portion of a restroom) and a reasonable distance from a usual work location, for purposes of section 6392B; and 
(3)the process and remedies described in section 6392C. 
(b)The regulations prescribed under this subchapter shall, to the extent appropriate, be consistent with the regulations prescribed by the Secretary of Labor to carry out title V of the Family and Medical Leave Act of 1993.. 
(c)Breastfeeding at Work for Congressional Employees 
(1)Application of lawsSection 102(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1302(a)) is amended— 
(A)in paragraph (5), by striking The and inserting Title I of the; and 
(B)by adding at the end the following: 
 
(12)Title V of the Family and Medical Leave Act of 1993.. 
(2)Extension of rights and protectionsPart A of title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1311 et seq.) is amended— 
(A)in section 202 (2 U.S.C. 1312), by striking the title and inserting the following: 
 
202.Rights and protections under Title I of the Family and Medical Leave Act of 1993; 
(B)by redesignating section 207 as section 208; and 
(C)by inserting after section 206 the following: 
 
207.Rights and protections under title V of the Family and Medical Leave Act of 1993 
(a)Breastfeeding Rights and Protections Provided 
(1)In generalThe rights and protections established by sections 501 through 503 of the Family and Medical Leave Act of 1993 shall apply to covered employees. 
(2)DefinitionFor purposes of the application described in paragraph (1)— 
(A)the term employer as used in the Family and Medical Leave Act of 1993 means any employing office; and 
(B)the term eligible employee as used in the Family and Medical Leave Act of 1993 means a covered employee who has been employed in any employing office. 
(b)RemedyThe remedy for a violation of subsection (a) shall be such remedy as would be appropriate if awarded under section 504 of the Family and Medical Leave Act of 1993. 
(c)Regulations 
(1)In generalThe Board shall, pursuant to section 304, issue regulations to implement the rights and protections under this section. 
(2)Agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary of Labor to implement the statutory provisions referred to in subsections (a) and (b), except insofar as the Board may determine, for good cause shown and stated together with the issued regulations, that a modification of such promulgated regulations would be more effective for the implementation of the rights and protections under this section.. 
(3)Table of contentsThe table of contents for the Congressional Accountability Act of 1995 is amended by striking the item relating to section 207 and inserting the following: 
 
 
Sec. 207. Rights and protections under title V of the Family and Medical Leave Act of 1993. 
Sec. 208. Prohibition of intimidation or reprisal.. 
(d)Breastfeeding at Work for Employees in Presidential Offices 
(1)Application of lawsSection 402 of title 3, United States Code, is amended— 
(A)in paragraph (5), by striking The and inserting Title I of the; and 
(B)by adding at the end the following: 
 
(12)Title V of the Family and Medical Leave Act of 1993.. 
(2)Extension of rights and protectionsSubchapter II of chapter 5 of title 3, United States Code, is amended— 
(A)in section 412, by striking the title and inserting the following: 
 
412.Rights and protections under Title I of the Family and Medical Leave Act of 1993; 
(B)by redesignating section 417 as section 418; and 
(C)by inserting after section 416 the following: 
 
417.Rights and protections under title V of the Family and Medical Leave Act of 1993 
(a)Breastfeeding Rights and Protections Provided 
(1)In generalThe rights and protections established by sections 501 through 503 of the Family and Medical Leave Act of 1993 shall apply to covered employees. 
(2)DefinitionFor purposes of the application described in paragraph (1)— 
(A)the term employer as used in the Family and Medical Leave Act of 1993 means any employing office; and 
(B)the term eligible employee as used in the Family and Medical Leave Act of 1993 means a covered employee. 
(b)RemedyThe remedy for a violation of subsection (a) shall be such remedy as would be appropriate if awarded under section 504 of the Family and Medical Leave Act of 1993. 
(c)Regulations 
(1)In generalThe President, or the designee of the President, shall issue regulations to implement this section. 
(2)Agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary of Labor to implement the statutory provisions referred to in subsections (a) and (b)— 
(A)except to the extent that the President or designee may determine, for good cause shown and stated together with the issued regulations, that a modification of such promulgated regulations would be more effective for the implementation of the rights and protections under this section; and 
(B)except that the President or designee may, at the discretion of the President or designee, issue regulations to implement a provision of subchapter VII of chapter 63 of title 5, United States Code, that applies to employees in the executive branch of the Federal Government in lieu of an analogous statutory provision referred to in subsection (a) or (b), if the issuance of such regulations— 
(i)would be equally effective for the implementation of the rights and protections under this section; and 
(ii)would promote uniformity in the application of Federal law to employees in the executive branch of the Federal Government.. 
(3)Conforming amendmentSection 411(e) of title 3, United States Code, is amended by striking 417 and inserting 418. 
(4)Table of contentsThe table of contents for chapter 5 of title 3, United States Code, is amended by striking the item relating to section 417 and inserting the following: 
 
 
417. Rights and protections under title V of the Family and Medical Leave Act of 1993. 
418. Prohibition of intimidation or reprisal.. 
(e)Effective Dates 
(1)In generalExcept as provided in paragraph (2), this section and the amendments made by this section take effect 18 months after the date of enactment of this Act. 
(2)RegulationsSection 505 of the Family and Medical Leave Act of 1993 (as added by subsection (a)), section 6392D of title 5, United States Code (as added by subsection (b)), section 207(c) of the Congressional Accountability Act of 1995 (as added by subsection (c)), and section 417(c) of title 3, United States Code (as added by subsection (d)) take effect on the date of enactment of this Act. 
2PROMOTING LIFELONG ACTIVE COMMUNITIES 
321.Short titleThis chapter may be cited as the Promoting Lifelong Active Communities Every Day Act or the PLAY Every Day Act. 
322.PurposeThe purpose of this chapter is to help children, families and communities achieve the national recommendation of 60 minutes of physical activity every day. 
323.Definition of SecretaryIn this chapter, the term Secretary means the Secretary of Health and Human Services. 
ANational Program Promoting Lifelong Active Communities 
331.Development of Community Play Index 
(a)Community Play IndexThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall develop a well-validated community measurement tool, which shall be known as the Community Play Index, that can measure the policy, program, or environmental barriers in communities to participating in physical activity. The Community Play Index shall include— 
(1)cross-cutting measurements that— 
(A)examine barriers to physical activities across multiple settings, including homes, after school and child care sites, schools, the community at-large, and worksites; and 
(B)focus on the— 
(i)availability of adequate spaces and places for physical activity; 
(ii)availability of, and access to, quality physical activity and physical education programs; and 
(iii)the availability of programs, activities, and leaders to educate about the importance of physical activity for the community; and 
(2)additional measurements to assist economically and culturally diverse communities in examining the social determinants of health. 
(b)Guidance and TrainingThe Secretary shall provide guidance and develop training on utilizing the Community Play Index. 
332.Sense of the House of Representatives regarding fundingIt is the sense of the House of Representatives that the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out this subchapter using any additional and available funds provided to the Secretary for the steps to a healthier United States program carried out by the Centers for Disease Control and Prevention. 
BModel Communities of Play Implementation Grants 
341.Model communities of PLAY implementation grants 
(a)Program Authorized 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award 3 grants to State health departments to enable the State health departments to work in partnership with eligible community-based coalitions to plan and implement model communities of play that— 
(A)increase the physical spaces and places available for physical activity; 
(B)increase the opportunities for children and families to participate in quality play, and the number of children and families participating in quality play; and 
(C)increase knowledge and awareness about the importance of individuals achieving 60 minutes of recommended physical activity every day. 
(2)Amount of grantsA grant awarded under this subsection shall be in the amount of $250,000. If the amounts appropriated under this title for a fiscal year are not sufficient to support 3 grants at such level, the Secretary shall ratably reduce the amount of all grants. 
(b)ApplicationA State health department desiring a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(c)CoordinationIn awarding grants under subsection (a), the Secretary shall ensure that the proposed programs assisted under each grant are coordinated in substance and format with programs currently funded through other Federal departments and agencies, including— 
(1)State-based nutrition and physical activity programs, comprehensive school health education programs, and community-based health and wellness programs of the Centers for Disease Control and Prevention; 
(2)the physical education programs under subpart 10 of part D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7261 et seq.; 
(3)the safe routes to schools program under section 1404 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 402 note; 119 Stat. 1228); and 
(4)other health and wellness programs operating within the community. 
(d)Partnership With Community CoalitionsA State health department receiving a grant under subsection (a) shall use grant funds to carry out the activities described in subsection (e) in partnership with 1 or more community coalitions that meet all of the following requirements: 
(1)The community coalition is comprised of a representative sampling of community partners, including not less than half of the different types of individuals or entities described in subparagraphs (A) through (O): 
(A)A community-based organization that focuses on children and youth, preventive health, physical activity, or physical education. 
(B)A local parks and recreation department. 
(C)A local health department. 
(D)A local educational agency, as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(E)A local city planning agency. 
(F)A local health care provider. 
(G)A 4-year institution of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(H)A tribal health facility, where applicable. 
(I)A tribal educational agency, where applicable. 
(J)A Federally qualified health center or rural health clinic, where applicable. 
(K)A hospital. 
(L)A faith-based organization. 
(M)A policymaker or elected official. 
(N)A community planning organization. 
(O)A business. 
(2)The community coalition completed and submitted to the State health department— 
(A)a Community Play Index developed under section 101 for the community that identifies the gaps and barriers to physical activity in the community to children and youth; and 
(B)a community action plan describing the programs, policy, and environmental change strategies that will be implemented with grant funds to help children and youth in the community reach the recommended 60 minutes of physical activity every day. 
(3)The community coalition provided— 
(A)documentation to the State health department on the manner in which the coalition will coordinate with appropriate State and local authorities, including— 
(i)State or local health departments; 
(ii)State educational agencies or local educational agencies, as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); 
(iii)State or local parks and recreation departments or associations; 
(iv)State or local departments of transportation or city planning; 
(v)community foundations; and 
(vi)any other entities determined to be appropriate by the Secretary; and 
(B)a description of the manner in which the coalition will evaluate the effectiveness of the programs carried out with grant funds. 
(e)Authorized ActivitiesA State health department that receives a grant under subsection (a) shall use funds available through the grant to carry out the following activities: 
(1)Train community-based coalitions on how to utilize the Community Play Index to measure the program, policy, and environmental barriers to promoting lifelong physical activity for youth. 
(2)Work in partnership with community coalitions described in subsection (d) to enable the community coalitions to carry out the coalition’s community action plan and promote a model community of play, which may include the following: 
(A)Enabling the maximum use of, or the creation of spaces and places for, physical activity for children, families, and communities before, during, and after school or work, which may include increasing the number of— 
(i)programs that increase the number of safe streets and sidewalks in the community to walk and bike to school, work, or other community destinations, such as recreation sites, parks, or community centers; 
(ii)schools, faith-based organizations, and recreational facilities serving the community that provide programming on physical activity and physical education before, during, or after school; 
(iii)schools serving the community that provide recess, physical education, and physical activity for children and youth; 
(iv)day care, child care, and after school care sites in the community that provide physical activity for children and youth; 
(v)venues in the community that provide co-curricular physical activity programs, including sports fields and courts, especially venues for all-inclusive intramural programs and physical activity clubs; 
(vi)playgrounds and activity sites in the community for young children, including sites that offer programs that provide physical activity instruction that meet the various needs and interests of all students, including those with illness, injury, and physical and developmental disabilities, as well as those that live sedentary lifestyles or with a disinterest in traditional team sports; 
(vii)capital improvement projects that increase opportunities for physical activity in the community; and 
(viii)networks of walking and cycling trails where trails do not exist in the community, that offer both a functional alternative to automobile travel and an opportunity for exercise, recreation, and community connectedness. 
(B)Enhancing opportunities and access for children and youth in the community to participate in quality physical activity and physical education programs before, during, and after school, which may include increasing the number of— 
(i)school and after school care sites in the community that implement proven health curricula, physical education (including developing innovative approaches to teaching and staffing, physical education), and physical activity programming; 
(ii)children and youth in the community that are able to participate in physical education or activity during and after school, by ensuring that adequate equipment is available to such children and youth; 
(iii)scholarships to low-income children and youth for physical activity programs; 
(iv)education and training programs for education, recreation, leisure, child care, and coaching professionals regarding quality physical education and physical activity programs and policies; 
(v)training programs to assist physicians in— 
(I)carefully communicating the results of body mass index (BMI) tests to parents and, in an age-appropriate manner, to the children and youth themselves; 
(II)providing information to families so they may make informed decisions about physical activity and nutrition; and 
(III)explaining the benefits associated with physical activity and the risks associated with childhood overweight and obesity; 
(vi)assessment tools used to measure the quality of physical activity, sports, and intramural sports programs; 
(vii)guidelines and informational materials used by teachers, parents, caregivers, and health-care professionals who are interested in promoting physical activity for infants, toddlers, and preschoolers; and 
(viii)guidelines and informational materials used to promote physical activity with the intent of improving the current health, fitness, and wellness of preadolescent children (ages 6 through 12) as well as to promote lifelong physical activity. 
(C)Identifying, engaging and mobilizing community leaders, decision-makers, experts, and the media to raise awareness and educate the public about the importance of securing 60 minutes of physical activity every day, which may include increasing the number of— 
(i)school and after school care faculty and staff, including coaches, that serve as positive role models for students regarding regular physical activity; 
(ii)businesses that serve as role models by providing physical space and incentives for employees to participate in physical activity; 
(iii)businesses that serve as role models to communities by— 
(I)providing support to intramural teams, clubs, sports leagues, playgrounds, trails, biking and walking paths, and fields and venues for sports, play, and physical activity; 
(II)incorporating built environment strategies into new construction of facilities; 
(III)adopting safe routes to school programs; 
(IV)providing bike racks at the office; and 
(V)encouraging the use of the stairs; 
(iv)insurers that provide incentives for maintaining healthy body weight, including offering screening and obesity prevention services in routine clinical practice; 
(v)groups representing low-income individuals or individuals with disabilities, that can promote and secure safer and more accessible sites for activity; 
(vi)consumer research-driven marketing strategies for ongoing initiatives and interventions that enhance physical activity for children and youth; 
(vii)products and opportunities provided or offered by leisure, entertainment, and recreation industries that promote regular physical activity and reduce sedentary behaviors; 
(viii)media advocacy training programs for public health and exercise scientists so as to empower the scientists to disseminate their knowledge to a broad audience; and 
(ix)campaigns to foster awareness about the health benefits of regular physical activity of not less than 60 minutes a day for all children and youth. 
(3)To support the evaluation of the community action plans of the community coalitions and the activities carried out under this title. 
(f)Authorization of AppropriationsThere are authorized to be appropriated to carry out this subtitle $750,000 for fiscal year 2008. 
IVRESPONSIBLE MARKETING AND CONSUMER AWARENESS 
AGeneral Provisions 
401.Nutrition labeling of restaurant FoodsSection 403(q)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343(q)(5)(A)(i)) is amended— 
(1)in clause (A)— 
(A)in subclause (i), by inserting except as provided in clauses (H) and (I), before which the first place it appears; and 
(B)in subclause (ii), by inserting except as provided in clauses (H) and (I), before which the first place it appears; and 
(2)by adding at the end the following: 
 
(H)Restaurants and Retail Food Establishments 
(i)In generalExcept for food described in subclause (iii), in the case of food that is served, processed, or prepared in a restaurant or similar retail food establishment that is part of a chain with 20 or more locations doing business under the same trade name (regardless of the type of ownership of the locations), the restaurant or establishment shall disclose the information described in subclause (ii). 
(ii)Information required to be disclosedExcept as provided in subclause (iii), the establishment shall disclose— 
(I) 
(aa)in a statement adjacent to the name of the food on any menu listing the food for sale, or by any other means deemed equivalent by the Secretary, the number of calories, grams of saturated fat plus trans fat, and milligrams of sodium contained in a standard serving of the food, as usually offered for sale, in a clear and conspicuous manner; and 
(bb)information, specified by the Secretary by regulation, designed to enable the public to understand, in the context of a total daily diet, the significance of the nutrition information that is provided; and 
(II)in a statement adjacent to the name of the food on any menu board or other sign listing the food for sale, or by any other means deemed equivalent by the Secretary— 
(aa)the number of calories contained in a serving of the food, as usually offered for sale, in a clear and conspicuous manner; and 
(bb)notification that the information required by subitems (aa) and (bb) of item (I) shall be provided in writing at the request of a prospective purchaser. 
(iii)Nonapplicability to certain foodThis clause does not apply to— 
(I)items that are not listed on a menu or menu board (such as condiments and other items placed on the table or counter for general use); or 
(II)daily specials, temporary menu items, or other irregular menu items, as specified by the Secretary by regulation. 
(iv)Self-service facilitiesIn the case of food sold at a salad bar, buffet line, cafeteria line, or similar self-service facility, a restaurant or other establishment shall place a sign that lists calories per standard serving adjacent to each food offered. 
(v)Voluntary provision of nutrition information; state regulation of nutrition information for restaurant food 
(I)Retail food establishmentsNothing in this clause precludes a restaurant or similar retail food establishment from providing additional nutrition information, voluntarily, if the information complies with the nutrition labeling requirements contained in this subparagraph. 
(II)State or local requirementsNothing in this clause precludes a State or political subdivision of a State from requiring that a restaurant or similar food establishment provide nutrition information in addition to that required under this clause. 
(vi)Regulations 
(I)Proposed regulationNot later than 1 year after the date of enactment of this clause, the Secretary shall promulgate proposed regulations to carry out this clause. 
(II)ContentsThe regulations shall allow for the variations in serving sizes and in food preparation that can reasonably be expected to result from inadvertent human error, training of food service workers, and other factors. 
(III)Final regulationsNot later than 2 years after the date of enactment of this clause, the Secretary shall promulgate final regulations to implement this clause. 
(IV)Failure to promulgate final regulations by required dateIf the Secretary does not promulgate final regulations under item (III) by the date that is 2 years after the date of enactment of this clause— 
(aa)the proposed regulations issued in accordance with item (I) shall become effective as the final regulations on the day after that date; and 
(bb)the Secretary shall publish in the Federal Register notice of the final regulations. 
(I)Vending Machines 
(i)In generalIn the case of an article of food sold from a vending machine that— 
(I)does not permit a prospective purchaser to examine the article so as to be able to read a statement affixed to the article before purchasing the article; and 
(II)is operated by a person that is engaged in the business of owning and operating 20 or more vending machines;the vending machine operator shall provide a conspicuous sign in close proximity to the article that includes a statement disclosing the number of calories contained in the article. 
(ii)Voluntary provision of nutrition information; state regulation of nutrition information for vending machines 
(I)Vending machine operatorsNothing in this clause precludes a vending machine operator from providing additional nutrition information, voluntarily, if the information complies with the nutrition labeling requirements contained in this subparagraph. 
(II)State or local requirementsNothing in this title precludes a State or political subdivision of a State from requiring that a vending machine operator provide nutrition information in addition to that required under this clause. 
(iii)Regulations 
(I)Proposed regulationsNot later than 1 year after the date of enactment of this clause, the Secretary shall promulgate proposed regulations to carry out this clause. 
(II)Final regulationsNot later than 2 years after the date of enactment of this clause, the Secretary shall promulgate final regulations to implement this clause. 
(III)Failure to promulgate final regulations by required dateIf the Secretary does not promulgate final regulations under item (II) by the date that is 2 years after the date of enactment of this clause— 
(aa)the proposed regulations issued in accordance with item (I) shall become effective as the final regulations on the day after that date; and 
(bb)the Secretary shall publish in the Federal Register notice of the final regulations.. 
402.Rulemaking authority for advertising to children 
(a)PurposeThe purpose of this section is to restore the authority of the Federal Trade Commission to issue regulations that restrict the marketing or advertising of foods and beverages to children under the age of 18 years if the Federal Trade Commission determines that there is evidence that consumption of certain foods and beverages is detrimental to the health of children. 
(b)AuthoritySection 18 of the Federal Trade Commission Act (15 U.S.C. 57a) is amended by striking subsection (h). 
403.Food advertising in schoolsSection 10 of the Child Nutrition Act of 1966 (42 U.S.C. 1779) is amended by adding at the end the following: 
 
(d)Food AdvertisingThe Secretary may prohibit the advertising of food in participating schools if the Secretary determines that consumption of the advertised food has a detrimental effect on the diets or health of children.. 
404.Disallowance of deductions for advertising and marketing expenses relating to tobacco product use 
(a)In GeneralPart IX of subchapter B of chapter 1 of subtitle A of the Internal Revenue Code of 1986 (relating to items not deductible) is amended by adding at the end the following new section: 
 
280I.Disallowance of deduction for tobacco advertising and marketing expensesNo deduction shall be allowed under this chapter for expenses relating to advertising or marketing cigars, cigarettes, smokeless tobacco, pipe tobacco, or any similar tobacco product. For purposes of this section, any term used in this section which is also used in section 5702 shall have the same meaning given such term by section 5702.. 
(b)Conforming AmendmentThe table of sections for such part IX is amended by adding after the item relating to section 280H the following new item: 
 
 
Sec. 280I. Disallowance of deduction for tobacco advertising and marketing expenses.. 
(c)Effective DateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
405.Federal-State tobacco counter-advertising programsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended in section 312, is further amended by adding at the end the following: 
 
399S.Federal-State tobacco counter-advertising programs 
(a)In GeneralThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to and enter into contracts with eligible entities for the implementation of national and local media (such as counter-advertising) and non-media campaigns designed to reduce the use of tobacco products. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall be— 
(1)a public entity, including a State public health department; or 
(2)a private, nonprofit entity that— 
(A)is not affiliated with a manufacturer or importer of a tobacco product; 
(B)has demonstrated a record of conducting a national antitobacco public education campaign to effectively reduce the use of tobacco products; 
(C)has expertise in conducting a multi-media communications campaign; and 
(D)has expertise in developing strategies that affect behavior changes in children and other targeted populations. 
(c)ApplicationAn eligible entity shall submit an application to the Secretary for a grant under this section at such time, in such manner, and accompanied by such information as the Secretary may require. 
(d)Use of FundsAn eligible entity shall use amounts received under a grant under this section to— 
(1)design and implement multimedia public education and social marketing campaigns that— 
(A)discourage the use of tobacco products; 
(B)encourage the use of products designed to enable tobacco use cessation; and 
(C)educate the public about the hazards of environmental tobacco smoke exposure; or 
(2)conduct research related to the effectiveness of the campaigns described in paragraph (1). 
(e)Allocation of GrantsOf the amounts awarded under this section, the Secretary shall award— 
(1)50 percent of such amounts to eligible public entities; and 
(2)50 percent of such amounts to eligible private, nonprofit entities. 
(f)Authorization of AppropriationsThere are authorized to be appropriated $200,000,000 to carry out this section.. 
BPenalties for Failure To Reduce Teen Smoking 
411.Child cigarette use surveys 
(a)Annual Performance Survey 
(1)In generalNot later than August 31, 2007, and annually thereafter, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall publish the results of an annual cigarette survey, to be carried out after the date of enactment of this Act and completed prior to August 21, 2007, and prior to August 21 of each year thereafter, to determine— 
(A)the percentage of all young individuals who used a type of cigarette within the 30-day period prior to the conduct of the survey involved; and 
(B)the percentage of young individuals who identify each brand of each type of cigarette as the usual brand smoked within such 30-day period. 
(2)Young individualsFor the purposes of this subtitle, the term young individuals means individuals who are under 18 years of age. 
(b)Size and Methodology 
(1)In generalThe survey referred to in subsection (a) shall be comparable in size and methodology to the Monitoring the Future survey that was completed in 1999 to measure the use of cigarettes (by brand) by youths under 18 years of age within the 30-day period prior to the conduct of the study. 
(2)Conclusive accuratenessA survey using the methodology described in paragraph (1) shall be deemed conclusively proper, correct, and accurate for purposes of this section. 
(3)DefinitionIn this subtitle, the term Monitoring the Future survey means the combined survey of 8th, 10th, and 12th grade students that was conducted at the Institute for Social Research at the University of Michigan. 
(c)ReductionThe Secretary, based on a comparison of the results of the first annual cigarette survey referred to in subsection (a) and the Monitoring the Future survey referred to in subsection (b)(1), shall determine the percentage reduction (if any) in youth cigarette use for each manufacturer of cigarettes. 
(d)Participation in SurveyNotwithstanding any other provision of law, the Secretary may conduct a survey under this section involving minors if the results of such survey with respect to such minors are kept confidential and not disclosed. 
(e)NonapplicabilityChapter 35 of title 44, United States Code, shall not apply to information required for the purposes of carrying out this section. 
(f)DefinitionIn this subtitle the term cigarette has the meaning given such term in section 3(1) of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1332(1)). 
412.Cigarette use reduction goal and noncompliance 
(a)GoalIt shall be the cigarette use reduction goal that each manufacturer reduce youth cigarette use by at least 15 percent during the period between the Monitoring the Future survey referred to in section 411(b)(1) and the completion of the first annual cigarette survey (and such subsequent surveys as compared to the previous year’s survey) referred to in section 411(a). 
(b)Noncompliance 
(1)Industry-wide penaltyIf the Secretary determines that the cigarette use reduction goal under subsection (a) has not been achieved, the Secretary shall, not later than September 10, 2007, and September 10 of each year thereafter, impose an industry-wide penalty on the manufacturers of cigarettes in an amount that is in the aggregate equal to— 
(A)if youth cigarette use has been reduced by 5 percent or less, $6,000,000,000; 
(B)if youth cigarette use has been reduced by at least 6 percent but less than 10 percent, $4,000,000,000; and 
(C)if youth cigarette use has been reduced by at least 11 percent but less than 15 percent, $2,000,000,000. 
(2)PaymentThe industry-wide penalty imposed under this subsection shall be paid by each manufacturer based on the percentage of cigarettes of each such manufacturer that are used by youth (as determined under the Monitoring the Future survey and compared to the cigarettes manufactured by all manufacturers) as such percentage relates to the total amount to be paid by all manufacturers. 
(3)Final determinationThe determination of the Secretary as to the amount and allocation of a surcharge under this subtitle shall be final and the manufacturer shall pay such surcharge within 10 days of the date on which the manufacturer is assessed. Such payment shall be retained by the Secretary pending final judicial review of what, if any, change in the surcharge is appropriate. 
(4)Compliance by certain manufacturersA manufacturer that individually complies with the goal under subsection (a) shall not be liable for the payment of any portion of the penalty under this subsection. 
(5)LimitationWith respect to cigarettes, a manufacturer with a market share of 1 percent or less of youth cigarette use shall not be liable for the payment of a surcharge under this section. 
(c)Penalties NondeductibleThe payment of penalties under this subtitle shall not be considered to be an ordinary and necessary expense in carrying on a trade or business for purposes of the Internal Revenue Code of 1986 and shall not be deductible. 
(d)Judicial Review 
(1)After paymentA manufacturer of cigarettes may seek judicial review of any action under this subtitle only after the assessment involved has been paid by the manufacturer to the Department of the Treasury and only in the United States District Court for the District of Columbia. 
(2)Review by attorney generalPrior to the filing of an action by a manufacturer seeking judicial review of an action under this subtitle, the manufacturer shall notify the Attorney General of such intent to file and the Attorney General shall have 30 days in which to respond to the action. 
(3)ReviewThe amount of any surcharge paid under this subtitle shall be subject to judicial review by the United States Court of Appeals for the District of Columbia Circuit, based on the arbitrary and capricious standard of section 706 of title 5, United States Code. Notwithstanding any other provision of law, no court shall have the authority to stay any surcharge payment due to the Secretary under this subtitle pending judicial review until the Secretary has made or failed to make a compliance determination, as described under this subtitle, that has adversely affected the person seeking the review. 
413.Enforcement 
(a)Initial PenaltyThere is hereby imposed an initial penalty on the failure of any manufacturer to make any payment required under this subtitle within 10 days after the date on which such payment is due. 
(b)Amount of PenaltyThe amount of the penalty imposed by subsection (a) on any failure with respect to a manufacturer shall be an amount equal to 2 percent of the penalty owed under section 412 for each day during the noncompliance period. 
(c)Noncompliance PeriodFor purposes of this section, the term noncompliance period means, with respect to any failure to make the surcharge payment required under this subtitle, the period— 
(1)beginning on the due date for such payment; and 
(2)ending on the date on which such payment is paid in fall. 
(d)LimitationsNo penalty shall be imposed by subsection (a) on— 
(1)any failure to make a surcharge payment under this subtitle during any period for which it is established to the satisfaction of the Secretary that none of the persons responsible for such failure knew or, exercising reasonable diligence, would have known, that such failure existed; or 
(2)any manufacturer that produces less than 1 percent of cigarettes used by youth in that year (as determined by the annual survey). 
CFood Guidance 
421.Front-label food guidance systems 
(a)In GeneralNot later than March 1, 2008, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall begin solicitation of public comments regarding— 
(1)the use of retail front-label food guidance systems to convey nutrition information to the public using logos, symbols, signs, emblems, insignia, or other graphic representations on the labeling of food intended for human consumption that are intended to provide simple, standardized, and understandable nutrition information to the public in graphic form; 
(2)appropriate nutrition standards by which a retail front-label food guidance system may convey the relative nutritional value of different foods in simple graphic form; and 
(3)whether American consumers would be better served by establishing a single, standardized retail front-label food guidance system regulated by the Food and Drug Administration, or by allowing individual food companies, trade associations, nonprofit organizations, and others to continue to develop their own retail front-label food guidance systems. 
(b)Effect on Nutrition Facts PanelIn soliciting public comments under subsection (a), the Secretary shall inform the public that any retail front-label food guidance system is intended to supplement, not replace, the Nutrition Facts Panel that appears on food labels pursuant to section 403(q) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343(q)). 
(c)Proposed RegulationNot later than 12 months following the closure of the public comment solicitation period under subsection (a), the Secretary shall— 
(1)publish a notice in the Federal Register that summarizes the public comments and describes the suggested retail front-label food guidance systems received through such solicitation; and 
(2)publish proposed regulations that— 
(A)establish a single, standardized retail front-label food guidance system; or 
(B)establish the conditions under which individual food companies, trade associations, nonprofit organizations, and other persons may continue to develop their own retail front-label food guidance systems. 
VREIMBURSEMENT AND COVERAGE OF PREVENTIVE SERVICES 
501.Coverage of substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling 
(a)Coverage 
(1)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as amended by section 642(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2322), is amended— 
(A)in subparagraph (Y), by striking and after the semicolon at the end; 
(B)in subparagraph (Z), by adding and after the semicolon at the end; and 
(C)by adding at the end the following new subparagraph: 
 
(AA)substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in subsection (bbb)(1));. 
(2)Conforming amendments 
(A)Section 1862(a)(12) of the Social Security Act (42 U.S.C. 1395y(a)(12)) is amended by inserting (except as otherwise allowed under subsection 1861(s)(2)(AA)) after directly supporting teeth. 
(B)Clauses (i) and (ii) of section 1861(s)(2)(K) of the Social Security Act (42 U.S.C. 1395x(s)(2)(K)), as amended by section 611(d)(2) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2304), are each amended by striking subsection (ww)(1) and inserting subsections (ww)(1) and (bbb). 
(b)Services DescribedSection 1861 of the Social Security Act (42 U.S.C. 1395x), as amended by section 706(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2339), is amended by adding at the end the following new subsection: 
 
(bbb)Substance Use (Other Than Tobacco), Diet, Exercise, Injury Prevention, and Dental Health CounselingThe term substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling means therapy and counseling relating to substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling that is furnished— 
(1)by or under the supervision of a physician; or 
(2)by any other health care professional who— 
(A)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and 
(B)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose.. 
(c)Payment and Elimination of Cost-Sharing 
(1)Payment and elimination of coinsuranceSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)), as amended by section 302(b)(2) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2229), is amended— 
(A)in subparagraph (N), by inserting or substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in section 1861(bbb)) after (as defined in section 1848(j)(3)); 
(B)by striking and before (V); and 
(C)by inserting before the semicolon at the end the following: and (W) with respect to substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in section 1861(bbb) the amount paid shall be the lesser of the actual charge for the services or the amount determined under the payment basis determined under section 1848. 
(2)Payment under physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)), as amended by section 611(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2304), is amended by inserting (2)(AA), after (2)(W),. 
(3)Elimination of coinsurance in outpatient hospital settings 
(A)Exclusion from opd fee scheduleSection 1833(t)(1)(B)(iv) of the Social Security Act (42 U.S.C. 1395l(t)(1)(B)(iv)), as amended by section 614(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2306), is amended by striking and diagnostic mammography and inserting , diagnostic mammography, or substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in section 1861(bbb)). 
(B)Conforming amendmentsSection 1833(a)(2) of the Social Security Act (42 U.S.C. 1395l(a)(2)) is amended— 
(i)in subparagraph (F), by striking and after the semicolon at the end; 
(ii)in subparagraph (G)(ii), by striking the comma at the end and inserting ; and; and 
(iii)by inserting after subparagraph (G)(ii) the following new subparagraph: 
 
(H)with respect to substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in section 1861(bbb)) furnished by an outpatient department of a hospital, the amount determined under paragraph (1)(W),. 
(4)Elimination of deductibleThe first sentence of section 1833(b) of the Social Security Act (42 U.S.C. 1395l(b)) is amended— 
(A)by striking and before (6); and 
(B)by inserting before the period at the end the following: , and (7) such deductible shall not apply with respect to substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in section 1861(bbb)). 
(d)Application of Limits on BillingSection 1842(b)(18)(C) of the Social Security Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clause: 
 
(vii)Any health care professional designated under section 1861(bbb)(2)(B) to perform substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling that is not otherwise described in this subparagraph.. 
(e)Effective DateThe amendments made by this section shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2066) and shall apply to services furnished on and after January 1, 2008. 
502.Medicare coverage of medical nutrition therapy services for people with pre-diabetes 
(a)Coverage of Medical Nutrition Therapy ServicesSection 1861(s)(2)(V) of the Social Security Act (42 U.S.C. 1395x(s)(2)(V)) is amended by inserting after beneficiary with diabetes the following , pre-diabetes or its risk factors, including hypertension, dyslipidemia, or obesity. 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to services furnished on or after the date of the enactment of this Act. 
503.Preventive mental health screenings 
(a)Coverage 
(1)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as amended by section 501(a)(1), is amended— 
(A)in subparagraph (Z), by striking and after the semicolon at the end; 
(B)in subparagraph (AA), by adding and after the semicolon at the end; and 
(C)by adding at the end the following new subparagraph: 
 
(BB)screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in subsection (ccc)(1));. 
(2)Conforming amendmentsClauses (i) and (ii) of section 1861(s)(2)(K) of the Social Security Act (42 U.S.C. 1395x(s)(2)(K)), as amended by section 501(a)(2)(B), are each amended by striking and (bbb) and inserting (bbb), and (ccc). 
(b)Services DescribedSection 1861 of the Social Security Act (42 U.S.C. 1395x), as amended by section 501(b), is amended by adding at the end the following new subsection: 
 
(ccc)Screenings for Clinical Depression, Anxiety, and Impaired Cognitive Functioning 
(1)The term screening for clinical depression, anxiety, and impaired cognitive functioning means a consultation for the purpose of detecting clinical depression, anxiety, and impaired cognitive functioning during which a qualified health professional (as defined in paragraph (2))— 
(A)uses a screening on the list established or identified under paragraph (3); 
(B)assesses the individual’s risk of clinical depression, anxiety, and impaired cognitive functioning; and 
(C)if the qualified health professional determines that the individual is at high risk for clinical depression, anxiety, or impaired cognitive functioning, refers the individual for a full diagnostic evaluation and such additional treatment as may be required.Nothing in subparagraph (C) shall be construed as prohibiting a qualified health professional performing the screening for clinical depression, anxiety, and impaired cognitive functioning with respect to an individual from directly providing the diagnostic evaluation and additional treatment described in such clause to such individual if such professional is legally authorized to provide such an evaluation and additional treatment under State law (or the State regulatory mechanism provided by State law) of the State in which the screening is performed. 
(2)For purposes of this subsection, the term qualified health professional means an individual who— 
(A)is— 
(i)a physician (as defined in subsection (r)(1)); 
(ii)a nurse practitioner (as defined in subsection (aa)(5)); or 
(iii)a mental health care professional (including clinical psychologists (as defined by the Secretary for purposes of section 1861(ii)) and clinical social workers (as defined in subsection 1861(hh))) that is licensed or certified to perform mental health services by the State in which the screenings are performed; and 
(B)has an agreement in effect with the Secretary to accept— 
(i)the amount determined under section 1833(a)(1)(W) as full payment for screenings for clinical depression, anxiety, and impaired cognitive functioning; and 
(ii)an assignment described in section 1842(b)(3)(B)(ii) with respect to payment for each screening furnished by the professional to an individual enrolled under part B. 
(3)The Secretary shall, in consultation with mental health professionals and other stakeholders with experience in screening for clinical depression, anxiety, and impaired cognitive functioning, shall establish or identify a list of approved screenings to be used under this paragraph. The Secretary, in consultation with such professionals and stakeholders, shall review and update such list not less frequently than once every 5 years.. 
(c)Payment and Elimination of Cost-Sharing 
(1)Payment and elimination of coinsuranceSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)), as amended by section 501(c)(1), is amended— 
(A)in subparagraph (N), by striking or substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in section 1861(bbb)) and inserting substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in section 1861(bbb)), or screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)); and 
(B)in subparagraph (W), by inserting and screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)) after (as defined in section 1861(bbb)). 
(2)Payment under physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)), as amended by section 501(c)(2), is amended by inserting (2)(BB), after (2)(AA),. 
(3)Elimination of coinsurance in outpatient hospital settings 
(A)Exclusion from opd fee scheduleSection 1833(t)(1)(B)(iv) of the Social Security Act (42 U.S.C. 1395l(t)(1)(B)(iv)), as amended by section 501(c)(3)(A), is amended by striking or substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in section 1861(bbb)) and inserting substance use (other than tobacco), diet, exercise, injury prevention, and dental health counseling (as defined in section 1861(bbb)), or screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)). 
(B)Conforming amendmentSection 1833(a)(2)(H) of the Social Security Act (42 U.S.C. 1395l(a)(2)(H)), as added by section 501(c)(3)(B)(iii), is amended by inserting and screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)) after (as defined in section 1861(bbb)). 
(4)Elimination of deductibleSection 1833(b)(7) of the Social Security Act (42 U.S.C. 1395l(b)(7)), as amended by section 501(c)(4), is amended by inserting or screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)) before the period at the end. 
(d)Application of Limits on BillingSection 1842(b)(18)(C) of the Social Security Act (42 U.S.C. 1395u(b)(18)(C)), as amended by section 501(d), is amended by adding at the end the following new clause: 
 
(viii)A mental health care professional described in section 1861(ccc)(2) that is authorized to perform screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)(1)) that is not otherwise described in this subparagraph.. 
(e)FrequencySection 1862(a)(1) of the Social Security Act (42 U.S.C. 1395y(a)(1)), as amended by section 613(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2306), is amended— 
(1)in subparagraph (L), by striking and after the comma at the end; 
(2)in subparagraph (M), by striking the semicolon at the end and inserting , and; and 
(3)by adding at the end the following new subparagraph: 
 
(N)in the case of screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)(1)), which is performed more frequently than is covered under such section;. 
(f)Effective DateThe amendments made by this section shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2066) and shall apply to services furnished on and after January 1, 2008. 
504.Encouragement of cessation of tobacco use 
(a)Medicare Coverage of Counseling and Pharmacotherapy for Cessation of Tobacco Use 
(1)Coverage 
(A)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as amended by section 502(a)(1), is amended— 
(i)in subparagraph (AA), by striking and after the semicolon at the end; 
(ii)in subparagraph (BB), by adding and after the semicolon at the end; and 
(iii)by adding at the end the following new subparagraph: 
 
(CC)counseling and pharmacotherapy for cessation of tobacco use (as defined in subsection (ddd)(1));. 
(B)Conforming amendmentsClauses (i) and (ii) of section 1861(s)(2)(K) of the Social Security Act (42 U.S.C. 1395x(s)(2)(K)), as amended by section 502(a)(2), are each amended by striking and (ccc) and inserting (ccc), and (ddd). 
(2)Services describedSection 1861 of the Social Security Act (42 U.S.C. 1395x), as amended by section 502(b), is amended by adding at the end the following new subsection: 
 
(ddd)Counseling and Pharmacotherapy for Cessation of Tobacco Use 
(1)Subject to paragraphs (2) and (3), the term counseling and pharmacotherapy for cessation of tobacco use means diagnostic, therapy, and counseling services and pharmacotherapy (including the coverage of prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration) for cessation of tobacco use for individuals who use tobacco products or who are being treated for tobacco use which are furnished— 
(A)by or under the supervision of a physician; or 
(B)by any other health care professional who— 
(i)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and 
(ii)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose. 
(2)Such term is limited to— 
(A)services recommended in Treating Tobacco Use and Dependence: A Clinical Practice Guideline, published by the Public Health Service in June 2000, or any subsequent modification of such Guideline; and 
(B)such other services that the Secretary recognizes to be effective. 
(3)Each individual who is described in paragraph (1) and enrolled under part B shall be eligible for the services described in this subsection for up to 3 attempts to cease the use of tobacco.. 
(3)Payment and elimination of cost-sharing 
(A)Payment and elimination of coinsuranceSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)), as amended by section 502(c)(1), is amended— 
(i)in subparagraph (N) by striking or screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)) and inserting , screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)), or counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1861(ddd)); and 
(ii)in subparagraph (W), by striking and screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)) and inserting screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)), and counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1861(ddd)). 
(B)Payment under physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)), as amended by section 502(c)(2), is amended by inserting (2)(CC) (with separate payment amounts for pharmacotherapy, including prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration), after (2)(BB),. 
(C)Elimination of coinsurance in outpatient hospital settings 
(i)Exclusion from opd fee scheduleSection 1833(t)(1)(B)(iv) of the Social Security Act (42 U.S.C. 1395l(t)(1)(B)(iv)), as amended by section 502(c)(3)(A), is amended by striking or screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)) and inserting screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)), or counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1861(ddd)). 
(ii)Conforming amendmentSection 1833(a)(2)(H) of the Social Security Act (42 U.S.C. 1395l(a)(2)(H)), as added by section 502(c)(3)(B), is amended by striking and screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)) and inserting screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)), and counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1861(ddd)). 
(D)Elimination of deductibleSection 1833(b)(7) of the Social Security Act (42 U.S.C. 1395l(b)(7)), as added by section 502(c)(4), is amended by striking or screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)) and inserting screenings for clinical depression, anxiety, and impaired cognitive functioning (as defined in section 1861(ccc)), or counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1861(ddd)). 
(4)Application of limits on billingSection 1842(b)(18)(C) of the Social Security Act (42 U.S.C. 1395u(b)(18)(C)), as amended by section 502(d), is amended by adding at the end the following new clause: 
 
(ix)Any individual designated by the Secretary under section 1861(ddd)(1)(B)(ii).. 
(5)FrequencySection 1862(a)(1) of the Social Security Act (42 U.S.C. 1395y(a)(1)), as amended by section 502(e), is amended— 
(A)in subparagraph (M), by striking and after the comma at the end; 
(B)in subparagraph (N), by striking the semicolon at the end and inserting , and; and 
(C)by adding at the end the following new subparagraph: 
 
(O)in the case of counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1861(ddd)), which is performed with respect to more attempts to cease tobacco use than is covered under such section;. 
(b)Promoting Cessation of Tobacco Use Under the Medicaid Program 
(1)Dropping exception from medicaid prescription drug coverage for tobacco cessation medicationsSection 1927(d)(2) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)) is amended— 
(A)by striking subparagraph (E); 
(B)by redesignating subparagraphs (F) through (J) as subparagraphs (E) through (I), respectively; and 
(C)in subparagraph (F) (as redesignated by paragraph (2)), by inserting before the period at the end the following: , except agents approved by the Food and Drug Administration for purposes of promoting, and when used to promote, tobacco cessation. 
(2)Requiring coverage of tobacco cessation counseling and pharmacotherapy services for pregnant womenSection 1905(a)(4) of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended— 
(A)by striking and before (C); and 
(B)by inserting before the semicolon at the end the following: ; and (D) counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1861(ddd)) for pregnant women. 
(3)Removal of cost-sharing for tobacco cessation counseling and pharmacotherapy services for pregnant womenSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended in each of subsections (a)(2)(B) and (b)(2)(B), by inserting , and counseling for cessation of tobacco use (as defined in section 1861(ddd)) after complicate the pregnancy. 
(c)Coverage Under FEHBPThe last sentence of section 8904(a) of title 5, United States Code, is amended by striking both for costs associated with care in a general hospital and for other health services of a catastrophic nature and inserting for costs associated with care in a general hospital, for other health services of a catastrophic nature, and for counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1861(ddd)(1) of the Social Security Act). 
(d)Effective DateThe amendments made by this section shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2066) and shall apply to services furnished on and after January 1, 2008. 
505.Recognition of school-based health Centers as model for delivery of primary care for children under the medicaid and State children’s health insurance programs 
(a)In GeneralTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended by inserting after section 1911 the following: 
 
1911A.School-based health CentersNot later than 12 months after the date of enactment of this section, the Secretary shall establish procedures to encourage a State program established under this title, title XXI, or both, to recognize school-based health centers as a model of delivery for primary care for children who are eligible for medical assistance under this title or child health assistance under title XXI. Such procedures shall include the following: 
(1)Recognition of, and reimbursement for, services provided through school-based health centersProcedures that encourage a State to recognize as primary care providers under this title and title XXI, providers who furnish physical or mental health services that are available as medical assistance under this title or child health assistance under title XXI to children who are eligible for such assistance through school-based health centers, and to reimburse such providers or centers (as appropriate) for furnishing such services to such children. 
(2)Exceptions to the free care ruleProcedures that allow a State the option to permit school-based health centers to bill the State for physical or mental health services that are available as medical assistance under this title or child health assistance under title XXI and that are furnished to children who are eligible for such assistance through such centers without billing all children who are provided such services. 
(3)Exceptions to the third party liability cost avoidance policyProcedures that encourage a State to include physical or mental health services that are available as medical assistance under this title and that are provided through school-based health centers in the list of diagnosis billing codes for preventive pediatric care services that the State will pay for under this title and then seek reimbursement from any liable third party in accordance with the requirements of section 1902(a)(25). 
(4)Assurance of payment for services covered by a contract with a managed care entityProcedures that encourage a State to include in any contract entered into with a managed care entity (as defined in section 1932(a)(1)(B)) under this title or title XXI provisions which ensure that the entity will make prompt payment to a school-based health center for furnishing physical or mental health services to a child who is eligible for medical assistance under this title or child health assistance under title XXI that are within the scope of items and services for which benefits are available with respect to the child under the contract between the entity and the State (or to a provider who furnishes such services to such a child through a school-based health center), regardless of whether the center (or provider) is a participating provider with respect to such entity, at a rate established by the entity for such services that is not less than the level and amount of payment which the entity would make for the services if the services were furnished by a participating provider.. 
(b)Report to CongressNot later than 36 months after the date of enactment of this section, the Secretary of Health and Human Services shall submit a report to Congress on the effectiveness of the procedures established in accordance with section 1911A of the Social Security Act (as added by subsection (a)) in encouraging the use of school-based health centers for the delivery of primary care physical and mental health services to children who are eligible for medical assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or child health assistance under title XXI of such Act (42 U.S.C. 1397aa et seq.), together with such recommendations for administrative or legislative action as the Secretary determines to be appropriate. 
506.Preventive health care demonstration program 
(a)Establishment 
(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct a 5-year demonstration program under part B of title XVIII of the Social Security Act under which the Secretary establishes demonstration projects to contract with appropriate entities to provide preventive health care to eligible beneficiaries through the development and implementation of a disease prevention plan (as described in subsection (b)). 
(2)SitesThe Secretary shall designate at least 2 sites at which to conduct the demonstration program under this section, of which— 
(A)1 shall be in an urban area; and 
(B)1 shall be in a rural area. 
(3)Number of eligible beneficiariesEach demonstration project site under this section shall consist of at least 1,000 eligible beneficiaries representative of the population of individuals entitled to benefits under part A of title XVIII of the Social Security Act, and enrolled under part B of such title. The Secretary may expand the population as needed to measure statistical significance. 
(4)Identifying eligible beneficiariesThe Secretary shall develop a method for identifying eligible beneficiaries who may benefit from the demonstration program and communicate with them regarding their eligibility. 
(5)Voluntary participationParticipation of health care providers, and individual beneficiaries, in the demonstration program shall be voluntary. 
(b)Disease Prevention Plan 
(1)In generalThe disease prevention plan described in this subsection is a plan, developed in consultation with an eligible beneficiary participating in the demonstration program, to mitigate the risk factors associated with a particular disease. 
(2)Plan contentsThe disease prevention plan should include the following: 
(A)Point of contactThe disease prevention plan shall provide for a point of contact responsible for communicating with the participating beneficiary and with other health care providers on behalf of such beneficiary. 
(B)Personal health careThe disease prevention plan shall provide for instruction on personal health care. 
(C)Physician and health care provider trainingThe disease prevention plan shall provide for the training of physicians or other health care providers in the communication of relevant clinical information. 
(D)Monitoring technologyThe disease prevention plan may provide for necessary monitoring technology to facilitate the exchange of information, including information such as vital signs, symptoms, and health self assessments. 
(c)Program Standards and CriteriaThe Secretary shall establish performance standards for the demonstration program under this section, including best practices for the prevention of chronic diseases. Such practices shall be standardized to the greatest extent possible. The eligibility of entities or individuals to enter into a contract to provide preventive health care under the demonstration program shall be conditioned, at a minimum, on performance that meets or exceeds such standards. 
(d)PaymentThe Secretary shall develop a method and level of payment for entities that participate in the program under this section based on best practices, as determined by the Secretary. 
(e)Waiver AuthorityThe Secretary may waive such requirements of titles XI and XVIII of the Social Security Act as may be necessary to carry out the purposes of the demonstration program under this section. 
(f)Evaluation and Report 
(1)EvaluationThe Secretary shall conduct evaluations of— 
(A)the benefits due to a reduction, if any, in disease incidence for participants in the demonstration projects compared to the medicare population as a whole, as determined by the use of appropriate statistical techniques; 
(B)the long term cost effectiveness of the demonstration projects to the medicare program in terms of acute care costs avoided due to disease prevention; and 
(C)patient satisfaction under the demonstration projects. 
(2)ReportNot later than 6 months after the date on which the demonstration program under this section ends, the Secretary shall prepare and submit to Congress a report on the demonstration program together with— 
(A)recommendations on whether the demonstration program should be expanded in terms of its success in disease prevention and the cost effectiveness of the demonstration program; and 
(B)such recommendations for legislation or administrative action as the Secretary determines appropriate. 
(g)FundingThe Secretary shall provide for the transfer from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of the Social Security Act (42 U.S.C. 1395t) of such funds, not to exceed $50,000,000, as are necessary for the costs of carrying out the demonstration program under this Act. 
(h)DefinitionsIn this section: 
(1)Appropriate entityThe term appropriate entity means— 
(A)a chronic care improvement program; 
(B)a hospital; and 
(C)any other entity that the Secretary determines appropriate based on clinical, financial, or other requirements appropriate to carry out the purposes of the demonstration program under this section. 
(2)Eligible beneficiaryThe term eligible beneficiary means an individual who— 
(A)is entitled to benefits under part A of title XVIII of the Social Security Act or enrolled under part B of such title; and 
(B)has 2 or more risk factors associated with— 
(i)chronic obstructive pulmonary disease; 
(ii)diabetes; or 
(iii)any other chronic condition that the Secretary determines would be appropriate for the purpose of providing significant potential cost benefits to the medicare program through the prevention of such condition. 
507.Preventive health services for womenSection 1509 of the Public Health Service Act (42 U.S.C. 300n–4a) is amended to read as follows: 
 
1509.Establishment of program for additional preventive health services 
(a)In GeneralThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may, through a competitive review process, award grants to States that have received grants under section 1501 for a fiscal year, to enable such State to carry out programs— 
(1)to provide preventive health services, in addition to the services authorized in such section 1501, for diseases such as cardiovascular diseases, osteoporosis, and obesity; 
(2)to provide screenings, such as screening for blood pressure, cholesterol, and osteoporosis, and other services that the Secretary, acting through the Director of the Centers for Disease Control and Prevention, determines to be appropriate and feasible; 
(3)for health education, counseling, and interventions for behavioral risk factors, such as physical inactivity and poor nutrition, and diseases referred to in paragraph (1); 
(4)to provide appropriate referrals for medical treatment of women receiving services pursuant to paragraph (1) through (3), and ensuring, to the extent practicable, the provision of appropriate follow-up services; and 
(5)to evaluate the activities conducted under paragraphs (1) through (4) through appropriate surveillance, research, or program monitoring activities. 
(b)Status as Participant in Program Regarding Breast and Cervical CancerThe Secretary may not make a grant to a State under subsection (a) unless the State involved agrees that services under the grant will be provided in conjunction with entities that are screening women for breast or cervical cancer pursuant to a grant under section 1501. 
(c)Applicability of ProvisionsThe provisions of this title shall apply to a grant under subsection (a) to the same extent and in the same manner as such provisions apply to a grant under section 1501. 
(d)Funding 
(1)In generalThere is authorized to be appropriated such sums as may be necessary to carry out this section for fiscal year 2008 and for each subsequent fiscal year. 
(2)Limitation regarding funding with respect to breast and cervical cancerNo additional resources shall be appropriated for a fiscal year under paragraph (1) unless the amount appropriated under section 1510(a) for such fiscal year is at least $173,920,000.. 
508.Promoting cessation of tobacco use by pregnant women under the medicaid program 
(a)Requiring Coverage of Counseling and Pharmacotherapy for Cessation of Tobacco Use by Pregnant WomenSection 1905 of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended— 
(1)in subsection (a)(4)— 
(A)by striking and before (C); and 
(B)by inserting before the semicolon at the end the following new subparagraph: ; and (D) counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in subsection (y)); and 
(2)by adding at the end the following: 
 
(y) 
(1)For purposes of this title, the term counseling and pharmacotherapy for cessation of tobacco use by pregnant women means diagnostic, therapy, and counseling services and pharmacotherapy (including the coverage of prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration) for cessation of tobacco use by pregnant women who use tobacco products or who are being treated for tobacco use that is furnished— 
(A)by or under the supervision of a physician; or 
(B)by any other health care professional who— 
(i)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and 
(ii)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose. 
(2)Subject to paragraph (3), such term is limited to— 
(A)services recommended with respect to pregnant women in Treating Tobacco Use and Dependence: A Clinical Practice Guideline, published by the Public Health Service in June 2000, or any subsequent modification of such Guideline; and 
(B)such other services that the Secretary recognizes to be effective for cessation of tobacco use by pregnant women. 
(3)Such term shall not include coverage for drugs or biologicals that are not otherwise covered under this title.. 
(b)Exception From Optional Restriction Under Medicaid Prescription Drug CoverageSection 1927(d)(2) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)) is amended— 
(1)in subparagraph (E), by inserting before the period at the end the following: , except in the case of pregnant women when recommended in accordance with the Guideline referred to in section 1905(y)(2)(A); and 
(2)in subparagraph (G), by inserting before the period at the end the following: , except, in the case of pregnant women when recommended in accordance with the Guideline referred to in section 1905(y)(2)(A), agents approved by the Food and Drug Administration for purposes of promoting, and when used to promote, tobacco cessation. 
(c)Removal of Cost-Sharing for Counseling and Pharmacotherapy for Cessation of Tobacco Use by Pregnant Women 
(1)General cost sharing limitationsSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended in each of subsections (a)(2)(B) and (b)(2)(B) by inserting , and counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in section 1905(y)) and covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting, and when used to promote, tobacco cessation by pregnant women in accordance with the Guideline referred to in section 1905(y)(2)(A) after complicate the pregnancy. 
(2)Application to alternative cost sharingSection 1916A(b)(3)(B)(iii) of such Act (42 U.S.C. 1396o–1(b)(3)(B)(iii)) is amended by inserting , and counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in section 1905(y)) after complicate the pregnancy. 
(d)Increased FMAP for Tobacco Cessation Counseling Services and MedicationsThe first sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting the following before the period: , and medical assistance provided for counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in subsection (y)) and for covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting, and when used to promote, tobacco cessation by pregnant women in accordance with the Guideline referred to in subsection (y)(2)(A). 
(e)Effective DateThe amendments made by this section shall apply to services furnished on or after the first fiscal year quarter that begins after the date of enactment of this Act. 
VIHELP (HEALTHY LIFESTYLES AND PREVENTION) AMERICA TRUST FUND 
601.HeLP (healthy lifestyles and prevention) America Trust Fund 
(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the HeLP (Healthy Lifestyles and Prevention) America Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to the Trust Fund as provided in this section. 
(b)Transfers to Trust FundThere is hereby appropriated to the Trust Fund an amount equivalent to— 
(1)the increase in revenues received in the Treasury as the result of the amendment made by section 405 of this Act, 
(2)the increase in revenues received in the Treasury as the result of the amendments made by title II of this Act, and 
(3)the receipts paid by tobacco companies under subtitle B of title III of this Act. 
(c)Distribution of Amounts in Trust Fund 
(1)Mandatory expendituresOn a fiscal year basis (beginning with fiscal year 2008) and without further appropriation the Secretary of the Treasury shall distribute from amounts in the Trust Fund such amounts as are necessary to provide for the Federal expenditures attributable to the following: 
(A)The amendments made to the Fruit and Vegetable Program by section 201 of this Act. 
(B)Smoking cessation drugs under title XIX of the Social Security Act as identified by the Secretary of Health and Human Services. 
(C)Coverage of smoking cessation under the Federal Employee Health Benefits Program under chapter 89 of title 5, United States Code (as amended by section 503). 
(D)The amendments made to the medicare program under title XVIII of the Social Security Act by sections 501 and 502 of this Act. 
(E)The preventive health care demonstration program carried out under section 505 of this Act.Such amounts shall be in addition to any other amounts appropriated for such purposes. 
(2)Discretionary expendituresAmounts in the Trust Fund not to exceed $2,050,000,000 shall be available, as provided in appropriation Acts, for each fiscal year (beginning with fiscal year 2008) only for purposes of making expenditures to carry out the following: 
(A)School nutrition environment enhancement grants under section 18(l) of the Richard B. Russell National School Lunch Act (as added by section 203). 
(B)Mental health services in schools under paragraphs (7) and (8) of section 5541(c) of the Elementary and Secondary Education Act of 1965 (as added by section 204). 
(C)The Baby-Friendly Hospital Initiative carried out under section 205 of this Act. 
(D)The grant program to strengthen families and build children’s resilience carried out under section 520K of the Public Health Service Act (as added by section 206). 
(E)The reservation for early Head Start programs under section 640(a)(6)(A) of the Head Start Act (as amended by section 207). 
(F)Community grants to prevent and reduce the incidence of chronic disease under section 399P of the Public Health Service Act (as added by section 313). 
(G)Living well with a disability and working well with a disability programs under sections 399Q and 399R of the Public Health Service Act (as added by section 312). 
(H)The amendments made to title 23, United States Code, by section 313 of this Act and the nonmotorized transportation pilot program carried out under section 313(d). 
(I)The national assessment of mental health needs program carried out under section 506C of the Public Health Service Act (as added by section 314). 
(J)The preventive medicine and public health training grant program carried out under section 747A of the Public Health Service Act (as added by section 315). 
(K)Federal-State tobacco counter-advertising programs under section 399S of the Public Health Service Act (as added by section 406). 
(L)Preventive health services for women, including well-integrated screening and evaluation for women across the Nation, under section 1509 of the Public Health Service Act (as added by section 506). 
(M)Carol M. White Physical Education Program under subpart 10 of part D of title V of the Elementary and Secondary Education Act of 1965. 
(N)Research regarding obesity under section 101 of this Act. 
(O)Expanded Food and Nutrition Education Program under section 3175 of title 23, United States Code. 
(P)The following programs under the authority of the Secretary of Health and Human Services through the Centers for Disease Control and Prevention: 
(i)Nutrition and physical activity grants. 
(ii)Division of Adolescent and School Health. 
(iii)Verb Campaign. 
(iv)Prevention research centers. 
(v)5-a-day programs. 
(vi)Steps to a healthier United States. 
(Q)Access to local foods and school gardens, as authorized by section 122 of the Child Nutrition and WIC Reauthorization Act of 2004 (Public Law 108–265). 
(d)Application of Certain RulesFor purposes of this section, rules similar to the rules of sections 9601 and 9602 of the Internal Revenue Code of 1986 shall apply. 
VIIRESEARCH 
701.Expansion of research regarding obesityThe Secretary of Health and Human Services shall, based on the conclusions of the United States Preventive Services Task Force on Obesity, conduct research on obesity prevention, treatment, and control with regard to the following: 
(1)The effectiveness of physical activity and dietary counseling with children and adolescents in the primary care setting to prevent, treat, and control obesity. 
(2)The cost-effectiveness of intensive dietary and physical activity counseling to prevent, treat, and control obesity in a variety of populations. 
(3)The effectiveness of dietary and physical activity counseling among children and adolescents, low income populations, and minority groups in the primary care setting to prevent, treat, and control obesity. 
(4)The effectiveness of the assessment of obesity by a primary care physician and subsequent referral for obesity counseling to a nonaffiliated obesity expert or specialist. 
702.Incorporation of physical activity into Federal programs 
(a)StudyThe Secretary of Health and Human Services, in collaborate with the Secretary of Education the Director of the Centers for Disease Control and Prevention, shall enter into a contract with the Institute of Medicine of the National Academy of Sciences for the conduct of a study to examine and make recommendations concerning the various means that could be employed to incorporate physical activity into Head Start and childcare settings, elementary, middle and high school settings, and before- and after-school programs. The Institute of Medicine shall submit to Congress a report concerning the results of such study. 
(b)ClassificationThe Commissioner of Food and Drugs shall conduct a review of the classification of sodium and partially hydrogenated oil as a Generally Recognized as Safe (GRAS) ingredient based on new scientific developments. 
(c)Reducing Sodium IntakeThe Secretary of Health and Human Services shall enter into a contract with the Institute of Medicine of the National Academy of Sciences for the conduct of a study and the development of recommendations on various means that could be employed to reduce dietary sodium intake to recommended levels and food reformulation approaches. 
 
